


Exhibit 10.2

 

 

$150,000,000

 

CREDIT AGREEMENT

 

among

 

ITG INC.,

 

as Borrower,

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

as Guarantor,

 

The Several Lenders from Time to Time Parties Hereto,

 

BANK OF AMERICA, N.A.,

 

and

 

BANK OF MONTREAL,

 

as Syndication Agents,

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

Dated as of January 29, 2016

 

 

J.P. MORGAN SECURITIES LLC, BMO CAPITAL MARKETS CORP. and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

SECTION 1.

DEFINITIONS

1

 

 

 

1.1

Defined Terms

1

1.2

Other Definitional Provisions

23

 

 

 

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS

24

 

 

 

2.1

Revolving Commitments

24

2.2

Procedure for Revolving Loan Borrowing

25

2.3

Swingline Loans

25

2.4

Procedure for Swingline Borrowing; Refunding of Swingline Loans

26

2.5

Commitment Fees, etc.

28

2.6

Termination or Reduction of Revolving Commitments

28

2.7

Optional Prepayments

28

2.8

Daily Calculation of Loan Value; Mandatory Prepayments; Release of Pledged
Eligible Assets

28

2.9

Interest Rates and Payment Dates

29

2.10

Computation of Interest and Fees

30

2.11

Pro Rata Treatment and Payments

30

2.12

Requirements of Law

31

2.13

Taxes

31

2.14

Change of Lending Office

34

2.15

Replacement of Lenders

34

2.16

Defaulting Lenders

34

2.17

Incremental Commitments

35

 

 

 

SECTION 3.

REPRESENTATIONS AND WARRANTIES

36

 

 

 

3.1

Financial Condition

36

3.2

No Change

36

3.3

Existence; Compliance with Law

37

3.4

Power; Authorization; Enforceable Obligations

37

3.5

No Legal Bar

37

3.6

Litigation

37

3.7

No Default

38

3.8

Ownership of Property; Liens

38

3.9

Intellectual Property

38

3.10

Taxes

38

3.11

Federal Regulations

38

3.12

ERISA

38

3.13

Membership in FINRA; Registration, etc.

39

3.14

Subsidiaries

39

3.15

Use of Proceeds

39

3.16

Environmental Matters

39

 

--------------------------------------------------------------------------------


 

3.17

Accuracy of Information, etc.

40

3.18

Security Documents

40

3.19

Anti-Corruption Laws and Sanctions

41

 

 

 

SECTION 4.

CONDITIONS PRECEDENT

41

 

 

 

4.1

Conditions to Closing Date

41

4.2

Conditions to Each Extension of Credit

42

 

 

 

SECTION 5.

AFFIRMATIVE COVENANTS

43

 

 

 

5.1

Financial Statements

43

5.2

Certificates; Other Information

44

5.3

Payment of Obligations

45

5.4

Maintenance of Existence; Compliance

45

5.5

Maintenance of Property; Insurance

45

5.6

Inspection of Property; Books and Records; Discussions

45

5.7

Notices

45

5.8

Compliance with Regulatory Requirements

46

5.9

Anti-Corruption Laws and Sanctions

46

 

 

 

SECTION 6.

NEGATIVE COVENANTS

46

 

 

 

6.1

Financial Condition Covenants

46

6.2

Liens

47

6.3

Fundamental Changes

48

6.4

Disposition of Property

49

6.5

Restricted Payments

50

6.6

Capital Expenditures

50

6.7

Investments

50

6.8

Transactions with Affiliates

51

6.9

Changes in Fiscal Periods

51

6.10

Anti-Corruption Laws and Sanctions

51

6.11

Lines of Business

51

 

 

 

SECTION 7.

GUARANTEE

52

 

 

 

7.1

Guarantee

52

7.2

No Subrogation

52

7.3

Amendments, etc. with respect to the Obligations

52

7.4

Guarantee Absolute and Unconditional

53

7.5

Reinstatement

53

7.6

Payments

54

 

 

 

SECTION 8.

EVENTS OF DEFAULT

54

 

 

 

SECTION 9.

THE AGENTS

56

 

--------------------------------------------------------------------------------


 

9.1

Appointment

56

9.2

Delegation of Duties

56

9.3

Exculpatory Provisions

57

9.4

Reliance by Administrative Agent

57

9.5

Notice of Default

57

9.6

Non-Reliance on Agents and Other Lenders

57

9.7

Indemnification

58

9.8

Agent in Its Individual Capacity

58

9.9

Successor Administrative Agent

58

9.10

Syndication Agents

59

 

 

 

SECTION 10.

MISCELLANEOUS

59

 

 

 

10.1

Amendments and Waivers

59

10.2

Notices

60

10.3

No Waiver; Cumulative Remedies

61

10.4

Survival of Representations and Warranties

61

10.5

Payment of Expenses

61

10.6

Successors and Assigns; Participations and Assignments

62

10.7

Adjustments; Set-off

65

10.8

Counterparts

65

10.9

Severability

66

10.10

Integration

66

10.11

GOVERNING LAW

66

10.12

Submission To Jurisdiction; Waivers

66

10.13

Acknowledgements

66

10.14

Releases of Guarantees and Liens

67

10.15

Confidentiality

67

10.16

WAIVERS OF JURY TRIAL

68

10.17

USA PATRIOT Act

68

 

--------------------------------------------------------------------------------


 

SCHEDULES:

 

1.1A

Commitments

1.1B

Broker-Dealer Licenses and Memberships

1.1C

Broker-Dealer Subsidiaries

3.1

Guarantee Obligations

3.4

Consents, Authorizations, Filings and Notices

3.12

ERISA

3.14

Subsidiaries

3.18(a) 

UCC Filing Jurisdictions

6.2(f)

Existing Liens

6.6

Exempt Capital Expenditures

6.7(h)

Existing Investments

 

EXHIBITS:

 

A

Form of Security Agreement

B

Form of Compliance Certificate

C

Form of Closing Certificate

D

Form of Assignment and Assumption

E

Form of Exemption Certificate

F

Form of Borrowing Request

G

Form of Pledged Eligible Assets Notice

H

Form of Borrowing Base B Limit Notice

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (this “Agreement”), dated as of January 29, 2016, among ITG
INC., a Delaware corporation (the “Borrower”), INVESTMENT TECHNOLOGY
GROUP, INC., a Delaware corporation (the “Guarantor”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (including, for the avoidance of doubt, any Incremental Lender, the
“Lenders”), BANK OF AMERICA, N.A. and BANK OF MONTREAL, as syndication agents
(in such capacities, the “Syndication Agents”) and JPMORGAN CHASE BANK, N.A., as
administrative agent.

 

The parties hereto hereby agree as follows:

 

SECTION 1.         DEFINITIONS

 

1.1          Defined Terms As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

 

“Administrative Agent”:  JPMorgan Chase Bank, N.A., together with its
Affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person, whether by contract or otherwise.  For purposes of
Section 6.8, “Affiliate” shall also include a Person with the power, directly or
indirectly, to vote 10% or more of the securities having ordinary voting power
for the election of directors (or persons performing similar functions) of such
Person.

 

“Agent Indemnitee”: as defined in Section 9.7.

 

“Agents”:  the collective reference to the Administrative Agent and the
Syndication Agents.

 

“Agreement”:  as defined in the preamble hereto.

 

“Anti-Corruption Laws”:  all laws, rules, and regulations of any jurisdiction
applicable to the Borrower, the Guarantor or their respective Subsidiaries from
time to time concerning or relating to bribery or corruption.

 

“Applicable Margin”:  2.50%.

 

“Applicable Percentage”:  as to any Lender at any time, the percentage which
such Lender’s Commitment then constitutes of the Total Commitments or, at any
time after the Commitments shall have expired or terminated, the percentage
which the aggregate principal

 

--------------------------------------------------------------------------------


 

amount of such Lender’s Revolving Loans then outstanding constitutes of the
aggregate principal amount of all Revolving Loans then outstanding.

 

“Approved Fund”:  as defined in Section 10.6(b).

 

“Assignee”:  as defined in Section 10.6(b).

 

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit D.

 

“Available Commitment”:  as to any Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Revolving Extensions of Credit then outstanding; provided, that in
calculating any Lender’s Revolving Extensions of Credit for the purpose of
determining such Lender’s Available Commitment pursuant to Section 2.5(a), the
aggregate principal amount of Swingline Loans then outstanding shall be deemed
to be zero.

 

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Benefited Lender”:  as defined in Section 10.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrowing”:  Revolving Loans made or continued by the Lenders, or Swingline
Loans made or continued by the applicable Swingline Lenders, in either case on
the same date.

 

“Borrowing Base A Loans”:  any Loans which are secured by Pledged Eligible
Assets.

 

“Borrowing Base B Limit”:  at any time, an amount equal to 80% of the excess, if
any, of the Eligible NSCC Margin Deposits at such time over the Eligible NSCC
Margin Deposits in effect as at the close of business on the day in the prior
calendar month (or, if the certificate for such prior calendar month with
respect to Eligible NSCC Margin Deposits has not been required to be delivered
pursuant to

 

2

--------------------------------------------------------------------------------


 

Section 5.2(c), the preceding calendar month) that was the day having the
10th lowest Eligible NSCC Margin Deposits during such calendar month.

 

“Borrowing Base B Limit Notice”:  as defined in Section 2.2(a).

 

“Borrowing Base B Loans”:  any Loans the purpose and use of which is to satisfy
NSCC Deposit Requirements.

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make Loans hereunder.

 

“Borrowing Request”:  as defined in Section 2.2(a).

 

“Broker-Dealer Licenses and Memberships”:  (a) the memberships of each Broker
Dealer Subsidiary that is a Domestic Subsidiary with NSCC, DTC and FINRA,
(b) the other memberships listed on Schedule 1.1B of each Broker-Dealer
Subsidiary, (c) the licenses with Governmental Authorities listed on Schedule
1.1B of each Broker-Dealer Subsidiary.

 

“Broker-Dealer Registrations”:  the registrations of each Broker-Dealer
Subsidiary with the SEC and all other Governmental Authorities which require
registration and have jurisdiction over such Broker-Dealer Subsidiary.

 

“Broker-Dealer Subsidiaries”: the Subsidiaries of the Guarantor listed on
Schedule 1.1C and any other Subsidiary of the Guarantor that becomes a
registered broker-dealer after the date hereof.

 

“Business”:  as defined in Section 3.16(b).

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to determinations of the Eurodollar Rate, such day
is also a day for trading by and between banks in Dollar deposits in the
interbank eurodollar market.

 

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of furniture, fixtures and
equipment (including replacements, capitalized repairs and improvements during
such period) that should be capitalized under GAAP on a consolidated balance
sheet of such Person and its Subsidiaries.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any

 

3

--------------------------------------------------------------------------------


 

lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP and, for the purposes of this Agreement, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (1) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(2) are rated AAA by S&P and Aaa by Moody’s and (3) have portfolio assets of at
least $5,000,000,000 or (i) instruments equivalent to those referred to in
clauses (a) through (h) above denominated in Euros or any other foreign currency
comparable in credit quality and tenor to

 

4

--------------------------------------------------------------------------------


 

those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.

 

“Closing Date”:  the date on which the conditions precedent set forth in
Section 4.1 shall have been satisfied, which date shall not be later than
January 29, 2016.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all property and assets of the Borrower with respect to which a
Lien is purported to be granted in favor of the Administrative Agent pursuant to
a Security Document.

 

“Commitment”:  as to any Lender, the obligation of such Lender to make Revolving
Loans and participate in Swingline Loans in an aggregate principal amount not to
exceed the amount set forth under the heading “Commitment” opposite such
Lender’s name on Schedule 1.1A, in the Assignment and Assumption pursuant to
which such Lender became a party hereto, or in the Incremental Assumption
Agreement pursuant to which such Lender shall have assumed its Incremental
Commitment, as the same may be changed from time to time pursuant to the terms
hereof.  The original amount of the Total Commitments is $150,000,000.

 

“Commitment Fee Rate”:  0.75% per annum.

 

“Commitment Period”:  the period from and including the Closing Date to the
Termination Date.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under “common control” with any Loan Party within the meaning of Section 4001 of
ERISA or is part of a group that includes any Loan Party and that is treated as
a single employer with any Loan Party under Section 414 of the Code.

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated January 2016 and furnished to certain Lenders.

 

“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness, excluding any items in this clause
(b) attributable to Excluded Debt, (c) depreciation and amortization expense,
excluding

 

5

--------------------------------------------------------------------------------

 

amortization expense attributable to Excluded Debt, (d) amortization of
intangibles (including, but not limited to, goodwill) and organization costs,
(e) any extraordinary or nonrecurring or unusual charges, expenses or losses,
(f) non-recurring fees, expenses or charges related to any offering of equity
interests, Investments permitted hereunder, Permitted Acquisitions or
Indebtedness permitted hereunder (in each case, whether or not successful),
(g) any net after-tax loss from discontinued operations and any net after-tax
losses on disposal of discontinued operations; (h) any net after-tax losses, or
any subsequent charges or expenses, attributable to business dispositions or
asset dispositions having occurred at any time other than in the ordinary course
of business, (i) any non-cash impairment charges or asset write-off resulting
from the application of Statement of Financial Accounting Standards No. 142 or
No. 144 and the amortization of intangibles arising pursuant to Statement of
Financial Accounting Standards No. 141; (j) any non-cash expense realized or
resulting from any employee benefit plans, post-employment benefit plans,
deferred stock compensation plan or grants of stock appreciation or similar
rights, stock options, restricted stock or other rights to officers, directors
and employees of such Person or any of its Subsidiaries; (k) non-cash losses and
expenses resulting from fair value accounting required by Statement of Financial
Accounting Standards No. 133 and fair value accounting pursuant to customary
securities industries practices; (l) non-cash charges for deferred tax asset
valuation allowances and (m) any amortization or depreciation or any one-time
non-cash charges resulting from purchase accounting in connection with any
Permitted Acquisition that is consummated hereafter and minus, the sum of (a) to
the extent included in the statement of such Consolidated Net Income for such
period, the sum of (i) any extraordinary, unusual or non-recurring income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business), (ii) income tax benefits (to
the extent not netted from income tax expense), (iii) any other non-cash income,
(iv) any net after-tax income from discontinued operations and any net after-tax
gains on disposal of discontinued operations, (v) any net after-tax gains
attributable to business dispositions or asset dispositions having occurred at
any time other than in the ordinary course of business, (vi) any non-cash gains
resulting from the application of Statement of Financial Accounting Standards
No. 142 or No. 144 and (vii) non-cash gains or income resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 and
fair value accounting pursuant to customary securities industries practices and
(b) any cash payments made during such period in respect of items described in
clause (j) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or losses were reflected as a charge in the statement of Consolidated
Net Income, all as determined on a consolidated basis.  For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the
Consolidated Leverage Ratio, (i) if at any time during such Reference Period the

 

6

--------------------------------------------------------------------------------


 

Guarantor or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Borrower or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period.  As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (b) involves the payment of consideration by the
Guarantor and its Subsidiaries in excess of $1,000,000; and “Material
Disposition” means any Disposition of property or series of related Dispositions
of property that (a) constitutes assets comprising all or substantially all of
an operating unit of a business of the Guarantor and/or its Subsidiaries or
constitutes all or substantially all of the common stock of any Subsidiary and
(b) yields gross proceeds to the Guarantor or any of its Subsidiaries in excess
of $1,000,000.

 

“Consolidated Leverage Ratio”:  at any date, the ratio of (a) Consolidated Total
Debt on such date to (b) Consolidated EBITDA for the four fiscal quarters of the
Guarantor most recently ended on or prior to such date.

 

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Guarantor and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Guarantor or is merged into or consolidated with the Guarantor or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Guarantor) in which the Guarantor or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Guarantor or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Guarantor to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary; provided, further, that clause (c) above
shall not exclude the undistributed earnings of any Subsidiary in situations
where the only restriction on the ability of such Subsidiary to declare or pay
dividends or make similar distributions arises from regulatory restrictions (or
Contractual Obligations relating to compliance with law or regulatory
restrictions).

 

7

--------------------------------------------------------------------------------


 

“Consolidated Tangible Net Worth”:  at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of the
Guarantor and its Subsidiaries under stockholders’ equity at such date minus the
amount of all intangible items included therein, including, without limitation,
goodwill, franchises, licenses, patents, trademarks, trade names, copyrights,
service marks, brand names and write-ups of assets (but only to the extent that
such items would be included on a consolidated balance sheet of the Guarantor
and its Subsidiaries in accordance with GAAP).

 

“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of the Guarantor and its Subsidiaries at such date, determined on a
consolidated basis (to the extent such Indebtedness would be included on a
balance sheet prepared in accordance with GAAP) but excluding Excluded Debt.

 

“Continuing Directors”:  the directors of the Guarantor on the Closing Date, and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of the Guarantor is recommended by at least a
majority of the then Continuing Directors.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Credit Party”: the Administrative Agent, the Swingline Lenders or any other
Lender.

 

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Swingline Loans or (iii) pay over
to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Swingline Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event.

 

8

--------------------------------------------------------------------------------


 

“Deficiency”: as defined in Section 2.8(a).

 

“Deficiency Notice”: as defined in Section 2.8(a).

 

“Disposition”:  with respect to any property, any sale, lease, Sale/Leaseback
Transaction, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Diversified Pool”: at any time, all Pledged Eligible Assets not included at
such time in the Non-Diversified Pool.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

 

“DTC”: The Depository Trust Company and its successors and assigns.

 

“Eligible Assets”: at any time, common and preferred equity securities, ADRs and
exchange-traded funds that are, in each case, then listed on the NYSE, NASDAQ or
Amex (regardless of the venue used to execute trades with respect to such
securities); provided, in any event, that “Eligible Assets” shall not include
leveraged exchange-traded funds, synthetic exchanged-traded funds (other than
Qualified Synthetic ETFs), warrants, options, limited partnership interests or
convertible preferred securities; and provided further that (i) for purposes of
determining the Loan Value of the Pledged Eligible Assets in the Diversified
Pool, securities issued by any single issuer and its Affiliates (other than
Eligible ETFs) shall constitute “Eligible Assets” only to the extent that the
Market Value of such securities of such single issuer and its Affiliates does
not exceed 20% of the aggregate Market Value of all Pledged Eligible Assets in
the Diversified Pool at such time and (ii) for purposes of determining the Loan
Value of the Pledged Eligible Assets in the Non-Diversified Pool, securities
issued by any single issuer and its Affiliates (other than Eligible ETFs) shall
constitute “Eligible Assets” only to the extent that the Market Value of such
securities of such single issuer and its Affiliates does not exceed $30,000,000
at such time.

 

“Eligible ETFs”: any reasonably diversified exchange-traded funds that the
Borrower requests be considered an “Eligible ETF” for purposes hereof, subject
to the consent of the Administrative Agent to such exchange-traded fund being
considered an “Eligible ETF” (such consent not to be unreasonably withheld or
delayed).  For the avoidance of doubt, neither leveraged exchange-traded funds
nor synthetic exchange-traded funds (other than Qualified Synthetic ETFs) shall
constitute “Eligible ETFs”.

 

9

--------------------------------------------------------------------------------


 

“Eligible NSCC Margin Deposits”: NSCC Margin Deposits, other than (x) any such
deposits relating to individual transactions that are outstanding for more than
five Business Days, (y) any portion of any NSCC Margin Deposit relating to
losses incurred by the Borrower for its own account or the account of any of its
Affiliates and (z) any portion of any NSCC Margin Deposit that, as reasonably
determined by the Borrower, acting in good faith, is subject to any counterclaim
deduction, defense, setoff or similar rights by NSCC or DTC other than to the
extent constituting or arising out of the underlying obligation for which such
deposit was delivered (but only to the extent of any such counterclaim,
deduction, defense, setoff or similar rights).  The amount of Eligible NSCC
Margin Deposits at any time shall not exceed the NSCC Deposit Requirements
applicable to the Borrower at such time.

 

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Reserve Requirements”:  for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including basic, supplemental, marginal and
emergency reserves) under any regulations of the Board or other Governmental
Authority having jurisdiction with respect thereto dealing with reserve
requirements prescribed for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board) maintained by a member
bank of the Federal Reserve System.

 

“Eurodollar Base Rate”:  for any day, the rate per annum determined on the basis
of the rate for deposits in Dollars for an interest period of one month
commencing two Business Days thereafter appearing on Reuters Page LIBOR01 (or
any successor or substitute page which displays an average ICE Benchmark
Administration Interest Settlement Rate) as of 11:00 A.M., London time, on such
day (or, if such day is not a Business Day, the preceding Business Day).  In the
event that such rate does not so appear, the “Eurodollar Base Rate” shall be
determined by reference to such other comparable publicly available service for
displaying eurodollar rates as may be selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New York
City time, on such day (or, if such day is not a Business Day, the preceding
Business Day)  in the London interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on such day for an interest period of one month

 

10

--------------------------------------------------------------------------------


 

commencing two Business Days thereafter. Notwithstanding the rate calculated in
accordance with the foregoing, at no time shall the Eurodollar Base Rate be less
than zero.

 

“Eurodollar Rate”:  for any day, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

 

Eurodollar Base Rate

 

 

1.00 - Eurocurrency Reserve Requirements

 

 

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Exchange Act”: as defined in Section 8(k)(i).

 

“Excluded Debt”: Indebtedness incurred (a) in the ordinary course of business by
or on behalf of any Broker-Dealer Subsidiary that is (i) secured by marketable
securities under customary terms (including, without limitation, all Borrowing
Base A Loans) or (ii) unsecured but where such Subsidiary holds, or will have
the right to hold pursuant to pending securities transactions and in accordance
with applicable laws and regulations, unencumbered marketable securities
sufficient, at the time of the securities transaction which gave rise to any
such Indebtedness, to refinance such Indebtedness in the ordinary course of
business on a secured basis using such securities as collateral or (b) by the
Borrower pursuant to this Agreement in connection with Borrowing Base B Loans.

 

“Excluded Taxes”: any of the following Taxes: (a) net income taxes, franchise
taxes (imposed in lieu of net income taxes) and branch profits taxes imposed on
the Administrative Agent or any Lender (or Transferee) as a result of a present
or former connection between the Administrative Agent or such Lender (or
Transferee) and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document), (b) any Taxes to
the extent such Taxes are imposed as a result of a Lender not providing the
proper forms or other documentation described in Section 2.13(e) and (f),
(c) United States withholding Taxes imposed pursuant to a Requirement of Law in
effect at the time such Lender (or Assignee) becomes a party to this Agreement,
except to the extent that such Lender’s assignor (if any) was entitled, at the
time of assignment, to receive additional amounts from the Borrower with respect
to such Taxes pursuant to Section 2.13 or (d) any United States withholding
Taxes that are imposed as a result of any relocation of a Lender’s office to
which payment by the Borrower is made and which relocation occurs after the
Lender becomes a Lender.

 

11

--------------------------------------------------------------------------------


 

“Existing Credit Agreement”:  the Credit Agreement, dated January 31, 2014,
among the Borrower, the Guarantor, the lenders from time to time party thereto,
Bank of America, N.A., and Bank of Montreal as syndication agents, and JPMorgan
Chase Bank, N.A., as administrative agent.

 

“FATCA”: Sections 1471 through 1474 of the Code as of the date hereof and any
existing or future regulations or official interpretations thereof.

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by interbank Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three interbank Federal funds brokers of recognized standing selected
by it; provided, however, that in each case,  notwithstanding the rate
calculated in accordance with the foregoing, at no time shall the Federal Funds
Effective Rate be less than zero.

 

“Federal Funds Rate”: for any day for any Borrowing, a rate per annum equal to
the greatest of (a) the rate of interest per annum on the offered side of the
Federal funds market quoted by a Federal funds broker selected by the
Administrative Agent at the approximate time of such Borrowing (for the first
day of such Borrowing and until the next Business Day) and 12:00 Noon (New York
City time) (for each subsequent Business Day while such Borrowing is outstanding
and until the next Business Day), selected by the Administrative Agent, for
Federal Funds, (b) the Eurodollar Rate for a one-month interest period
commencing two business days after such day and (c) the overnight bank funding
rate in effect on such day, if any; provided, however, that in each case, 
notwithstanding the rate calculated in accordance with the foregoing, at no time
shall the Federal Funds Rate be less than zero.  For the avoidance of doubt, the
Federal Funds Rate shall be determined on each Business Day on which a Borrowing
of Loans is requested or outstanding, as provided herein.

 

“Fee Payment Date”:  (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Commitment
Period.

 

“FINRA”:  the Financial Industry Regulatory Authority, Inc., or any other
self-regulatory body which succeeds to the functions of the Financial Industry
Regulatory Authority, Inc.

 

“FOCUS Report”: the Financial and Operational Combined Uniform Single Report on
Form X-17A-15. A “Part II FOCUS Report” is a report filed on Form X-17A-5
Part II.

 

“Funding Default”: the failure by a Defaulting Lender to fund any portion of its
Loans as of the time required to be funded by it hereunder or to acquire
participating interests in Swingline Loans in accordance with Section 2.4.

 

“Funding Office”:  the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified

 

12

--------------------------------------------------------------------------------


 

from time to time by the Administrative Agent as its funding office by written
notice to the Borrower and the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that (i) for purposes of Section 6.1, GAAP
shall be determined on the basis of such principles in effect on the date hereof
and consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 3.1 and (ii) right-to-use assets and
lease commitment liabilities arising from lease-related Accounting Changes
effected at any time after the Closing Date, to the extent such assets and
liabilities would not have been classified or recognized as assets or
liabilities under GAAP as in effect as of the Closing Date, shall not be given
effect for any purpose under this Agreement.  In the event that any “Accounting
Change” (as defined below) shall occur and such change results in a change in
the method of calculation of financial covenants, standards or terms in this
Agreement, then, at the request of the Borrower or the Administrative Agent, the
Borrower and the Administrative Agent agree to enter into negotiations in order
to amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made.  Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred.  “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

“Group Members”:  the collective reference to the Guarantor and its
Subsidiaries.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary

 

13

--------------------------------------------------------------------------------


 

obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

 

“Guarantor”:  as defined in the preamble hereto.

 

“Increased Amount Date”: as defined in Section 2.17(a).

 

“Incremental Amount” shall mean, at any time, the excess, if any, of (a) $75.0
million over (b) the aggregate amount of all Incremental Commitments established
prior to such time pursuant to Section 2.17.

 

“Incremental Assumption Agreement”: an Incremental Assumption Agreement in form
and substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and one or more Incremental Lenders.

 

“Incremental Commitment”: any increased or incremental Commitment provided
pursuant to Section 2.17.

 

“Incremental Lender”: a Lender with a Commitment or an outstanding Revolving
Loan as a result of an Incremental Commitment.

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
(i) trade payables incurred in the ordinary course of such Person’s business and
(ii) earn-out

 

14

--------------------------------------------------------------------------------


 

obligations until such obligations become a liability on the balance sheet of
such Person in accordance with GAAP), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) the liquidation value of all mandatorily redeemable preferred Capital Stock
of such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, (j) for the purposes of
Section 8(e) only, all obligations of such Person in respect of Swap Agreements
and (k) for the purposes of Section 8(e) only, all obligations or liabilities of
such Person arising from a Repo Transaction; provided, that the term
“Indebtedness” shall not include (A) payments with respect to deferred employee
compensation and (B) agreements providing for indemnification, for the
adjustment of purchase price or for similar adjustments in connection with a
Permitted Acquisition or a Disposition permitted by Section 6.4.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

 

“Indemnified Liabilities”: as defined in Section 10.5.

 

“Indemnitee”: as defined in Section 10.5.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any

 

15

--------------------------------------------------------------------------------

 

infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

 

“Interest Payment Date”:  the last day of each March, June, September and
December.

 

“Investments”:  as defined in Section 6.7.

 

“IRS”: as defined in Section 2.13(f).

 

“Lenders”:  as defined in the preamble hereto.

 

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

“Limited Permitted Liens”: as defined in the Security Agreement.

 

“Liquidity Ratio”:  at any time, the ratio of (a) the sum of (i) unencumbered
marketable securities (after taking into account prudent and customary financing
haircuts) and cash and Cash Equivalents held by the Borrower that would not be
reflected as “restricted” or “segregated” on a consolidated balance sheet of the
Borrower and its Subsidiaries and (ii) Eligible NSCC Margin Deposits (solely to
the extent of the lesser of (x) the excess, if any, of the Borrowing Base B
Limit at such time over the aggregate amount of all Borrowing Base B Loans
outstanding on such date and (y) the Available Commitments) to (b) the sum of
the aggregate principal amount of its unsecured Indebtedness and accrued
compensation liabilities, excluding (i) liabilities for intercompany advances
funded by the Guarantor or one of its Subsidiaries with long-term capital and
(ii) all Loans under this Agreement.

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

 

“Loan Parties”:  the Borrower and the Guarantor.

 

“Loan Value”: (a) as to the Pledged Eligible Assets in the Diversified Pool at
any time, the product of (i) 75% and (ii) the aggregate Market Value of all
Pledged Eligible Assets as most recently determined by the Administrative Agent
and (b) as to the Pledged Eligible Assets in the Non-Diversified Pool at any
time, the product

 

16

--------------------------------------------------------------------------------


 

of (i) 50% and (ii) the aggregate Market Value of all Pledged Eligible Assets as
most recently determined by the Administrative Agent.

 

“Market Value”: as to any Pledged Eligible Asset, the market value determined by
the Administrative Agent in its usual and customary manner for loans to
broker-dealers based on pricing information with respect to such Pledged
Eligible Asset reasonably available to the Administrative Agent from one or more
pricing services selected by the Administrative Agent in its reasonable
discretion.

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
property, operations or financial condition of the Guarantor and its
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.  For the avoidance
of doubt, any non-cash writedown of goodwill or other intangible assets shall
not in and of itself be a Material Adverse Effect for purposes hereof.

 

“Material Group Member”: the Borrower, the Guarantor or any Material Subsidiary.

 

“Material Subsidiary”: any Subsidiary of the Guarantor that, as of the last day
of the most recently ended fiscal quarter of the Guarantor, had assets or
revenues (on a consolidated basis including its Subsidiaries) with a value in
excess of 2.0% of the consolidated assets of the Guarantor or 2.0% of the
consolidated revenues of the Guarantor; provided, that in the event Subsidiaries
that would otherwise not be Material Subsidiaries shall in the aggregate account
for a percentage in excess of 5.0% of the consolidated assets of the Guarantor
or 5.0% of the consolidated revenues of the Guarantor as of the end of and for
the most recently completed fiscal year, then one or more of such Subsidiaries
as designated by the Guarantor (or, if the Guarantor shall make no designation,
one or more of such Subsidiaries in descending order based on their respective
contributions to the consolidated assets of the Guarantor), shall be included as
Material Subsidiaries to the extent necessary to eliminate such excess.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Capital”: as defined in paragraph (c)(2) of Rule 15c3-1 of the Exchange
Act.

 

17

--------------------------------------------------------------------------------


 

“Non-Diversified Pool”: at any time, the Pledged Eligible Assets as noted in a
notice by the Borrower to the Administrative Agent as being included in the
“Non-Diversified Pool” at such time.

 

“Non-Consenting Lender”: as defined in Section 2.15(b).

 

“Non-Excluded Taxes”:  as defined in Section 2.13(a).

 

“Non-U.S. Lender”:  as defined in Section 2.13(f).

 

“Notes”:  the collective reference to any promissory note evidencing Loans.

 

“NSCC”:  the National Securities Clearing Corporation.

 

“NSCC Deposit Requirements”:  cash collateral requirements established by NSCC
in connection with securities clearing services provided by NSCC, as such
requirements may be adjusted from time to time.

 

“NSCC Margin Deposits”:  deposits made by the Borrower with NSCC in connection
with securities clearing services provided to it by NSCC.

 

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.

 

“Other Taxes”:  any and all present or future stamp or documentary, recording or
similar taxes or any other excise or property taxes, charges or similar levies
arising from any payment made hereunder or from the execution, delivery or
enforcement of, from the receipt or perfection of a security interest under, or
otherwise with respect to, this Agreement or any other Loan Document (but not
Excluded Taxes).

 

“Participant”:  as defined in Section 10.6(c).

 

18

--------------------------------------------------------------------------------


 

“Participant Register”: as defined in Section 10.6(c).

 

“Patriot Act”: as defined in Section 10.17.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Acquisition”: any acquisition  by any Group Member of all or
substantially all the assets of, or shares or other equity interests in, a
Person or division or line of business of a Person, provided that (a) no Default
or Event of Default shall have occurred and be continuing or would result
therefrom and (b) the Guarantor and the Subsidiaries shall be in compliance, on
a pro forma basis after giving effect to such acquisition, with the covenants
contained in Section 6.1 recomputed as at the last day of the most recently
ended fiscal quarter of the Guarantor and the Subsidiaries as if such
acquisition and related financings or other transactions had occurred on the
first day of each relevant period for testing such compliance.

 

“Permitted Liens”: as defined in the Security Agreement.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which a Loan Party or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledged Eligible Assets”: Eligible Assets that have been pledged to the
Administrative Agent for the benefit of the Lenders to secure the obligations of
the Borrower in respect of Borrowing Base A Loans pursuant to the terms of the
Security Agreement.

 

“Pledged Eligible Assets Notice”: as defined in Section 2.2(a).

 

“pro forma”:  all pro forma computations required to be made hereunder giving
effect to any acquisition, investment, sale, disposition, merger or similar
event shall reflect on a pro forma basis such event and, to the extent
applicable, the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Indebtedness,
and may also reflect (x) any projected synergies or similar benefits expected to
be realized as a result of such event to the extent such synergies or similar
benefits would be permitted to be reflected in financial statements prepared in
compliance with Article 11 of

 

19

--------------------------------------------------------------------------------


 

Regulation S-X under the Securities Act of 1933, as amended, and (y) any other
demonstrable cost-savings and other synergies and adjustments not included in
the foregoing clause (x) that are reasonably anticipated by the Borrower to be
achieved in connection with any such event for the 12-month period following the
consummation of such event, which the Borrower determines are reasonable and as
set forth in a certificate of the chief financial officer of the Borrower;
provided, that the aggregate additions to Consolidated EBITDA, for any period
being tested, pursuant to this clause (y) shall not exceed 15% of the amount
which could have been Consolidated EBITDA in the absence of the adjustment
pursuant to this clause (y).

 

“Properties”: as defined in Section 3.16(a).

 

“Proposed Change”: as defined in Section 2.15(b).

 

“Qualified Synthetic ETF”:  a synthetic exchange-traded fund that (x) is not a
levered exchange-traded fund and (y) has not entered into any derivative
transaction with a counterparty other than a financial market utility that has
been designated by the Financial Stability Oversight Council as systemically
important under Title VIII of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 (it being understood that with respect to clauses (x) and
(y) above the Administrative Agent may rely on a certification of the Borrower).

 

“Quarterly Condensed Consolidated Financial Statements”: the unaudited condensed
consolidated balance sheet of the Borrower and the related statements of income
and cash flows and the related notes, disclosures, and other narrative materials
provided to FINRA on a quarterly basis.

 

“Refunded Swingline Loans”: as defined in Section 2.4.

 

“Register”:  as defined in Section 10.6(b).

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Repo Transaction”: any of the following: repurchase agreements, reverse
repurchase agreements, sell buy backs and buy sell backs agreements, securities
lending and borrowing agreements and any other agreement or transaction similar
to those referred to above in this definition.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived as of
the date hereof under PBGC Reg. § 4043.

 

“Required Lenders”:  at any time, Lenders holding more than 50% of the Total
Commitments then in effect or, if all of the

 

20

--------------------------------------------------------------------------------


 

Commitments have been terminated, the Total Extensions of Credit then
outstanding, subject to Section 2.16.

 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject. Notwithstanding anything in this Agreement to the contrary, any
reference in this Agreement to the adoption of or a change in a Requirement of
Law after the date hereof (or substantially similar reference) shall be deemed
to include (x) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III and
(y) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith, in each case, regardless of the date enacted, adopted or issued.

 

“Responsible Officer”:  the chief executive officer, president, chief financial
officer, treasurer, controller or head of operations), but in any event, with
respect to financial matters, the chief financial officer or controller of such
Loan Party.

 

“Restricted Payments”:  as defined in Section 6.5.

 

“Revolving Extensions of Credit”:  as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Loans held by
such Lender then outstanding and (b) such Lender’s Applicable Percentage of the
aggregate principal amount of Swingline Loans then outstanding.

 

“Revolving Loans”:  as defined in Section 2.1(a).

 

“Sale/Leaseback Transaction”: an arrangement relating to property now owned or
hereafter acquired by any Group Member whereby such Group Member transfers such
property to a Person and a Group Member leases it from such Person, other than
leases among Group Members.

 

“Sanctions”:  economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union Member State,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

 

21

--------------------------------------------------------------------------------


 

“Sanctioned Country”:  at any time, a country or territory which is the subject
or target of any Sanctions.

 

“Sanctioned Person”:  at any time, (a) any Person  listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, by the United Nations Security Council, the European Union or any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

 

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Security Agreement”: the Security Agreement dated as of the date hereof among
the Borrower and the Administrative Agent, for the benefit of the Lenders,
substantially in the form of Exhibit A, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Security Documents”:  the collective reference to the Security Agreement and
all other security documents hereafter delivered to the Administrative Agent
granting a Lien on any property of any Person to secure the obligations and
liabilities of any Loan Party under any Loan Document.

 

“Single Employer Plan”:  any Plan other than a Multiemployer Plan that is
subject to Title IV of ERISA.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Guarantor.

 

“Supermajority Lenders”:  at any time, Lenders holding more than 75% of the
Commitments then in effect, or, if all of the Commitments have been terminated,
the Total Extensions of Credit then outstanding, subject to Section 2.16.

 

“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or

 

22

--------------------------------------------------------------------------------


 

economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or any of its Subsidiaries
shall be a “Swap Agreement”.

 

“Swingline Lenders”:  each Lender designated as such by the Borrower, with the
consent of such Lender, in a written or telephonic notice to the Administrative
Agent for one or more Borrowings of Swingline Loans in an aggregate amount as so
consented to by such Lender.

 

“Swingline Loans”:  as defined in Section 2.3.

 

“Swingline Participation Amount”:  as defined in Section 2.4.

 

“Syndication Agents”:  as defined in the preamble hereto.

 

“Taxes”:  as defined in Section 2.13(a).

 

“Termination Date”:  January 27, 2017.

 

“Total Commitments”:  at any time, the aggregate amount of the Commitments then
in effect.

 

“Total Extensions of Credit”:  at any time, the aggregate amount of the
Revolving Extensions of Credit of the Lenders outstanding at such time.

 

“Transferee”:  any Assignee or Participant.

 

“United States”:  the United States of America.

 

“U.S. Lender”: as defined in Section 2.13(f).

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

1.2          Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

 

(b)  As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that, notwithstanding
anything to the contrary herein, all accounting or financial terms used herein
shall be construed, and all

 

23

--------------------------------------------------------------------------------


 

financial computations pursuant hereto shall be made, without giving effect to
(x) any election under Accounting Standards Codification 825-10-25 (previously
referred to as Statement of Financial Accounting Standards 159) (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar effect) to value any Indebtedness or other liabilities of any Group
Member at “fair value”, as defined therein or (y) any treatment of Indebtedness
in respect of convertible debt instruments under Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof), (ii) the words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”, (iii) the word “incur” shall
be construed to mean incur, create, issue, assume, become liable in respect of
or suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
revenues, accounts, leasehold interests and contract rights, and (v) references
to agreements or other Contractual Obligations shall, unless otherwise
specified, be deemed to refer to such agreements or Contractual Obligations as
amended, supplemented, restated or otherwise modified from time to time.

 

(c)  The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(d)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

SECTION 2.         AMOUNT AND TERMS OF COMMITMENTS

 

2.1          Revolving Commitments.  (a) Subject to the terms and conditions
hereof, each Lender severally agrees to make revolving credit loans (“Revolving
Loans”) to the Borrower from time to time on any Business Day during the
Commitment Period, at such times as the Borrower may request in accordance with
Section 2.2, in an aggregate principal amount at any one time outstanding which,
when added to such Lender’s Applicable Percentage of the aggregate principal
amount of Swingline Loans then outstanding, does not exceed the amount of such
Lender’s Commitment; provided, however, that (i) no Revolving Loan shall be made
to the extent the aggregate unpaid principal amount of all Loans would exceed
the Total Commitments, (ii) no Borrowing Base A Loans shall be made to the
extent that the aggregate unpaid principal amount of all Borrowing Base A Loans
would exceed  the aggregate Loan Value of the Pledged Eligible Assets (including
the Pledged Eligible Assets referred to in Section 2.2(a)(ii) with respect to
such Revolving Loan) and (iii) no Borrowing Base B Loans shall be made to the
extent that the aggregate amount of all Borrowing Base B Loans would exceed the
Borrowing Base B Limit; provided further that Borrowing Base B Loans may not be
borrowed on any date in any rolling period of 90 consecutive days if Borrowing
Base B Loans have already been outstanding for 30 days during such period. 
During the Commitment Period, the Borrower may borrow, prepay the Revolving
Loans in whole or in part, and reborrow, all in accordance with the terms and
conditions hereof.

 

(b)  The Borrower shall repay all outstanding Revolving Loans on the Termination
Date.

 

(c)  The failure of any Lender to make any Revolving Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Revolving Loans as required.

 

24

--------------------------------------------------------------------------------


 

2.2          Procedure for Revolving Loan Borrowing. (a)  The Borrower may
borrow Revolving Loans during the Commitment Period on any Business Day,
provided that the Borrower shall deliver to the Administrative Agent, no later
than 4:00 P.M., New York City time, on the requested Borrowing Date,
(i) irrevocable notice in substantially the form of Exhibit F hereto (a
“Borrowing Request”), specifying (A) the amount of Revolving Loans to be
borrowed, (B) whether such Loans are to be Borrowing Base A Loans or Borrowing
Base B Loans or a combination thereof and (C) the requested Borrowing Date and
(ii) (A) in the case of Borrowing Base A Loans, a notice in substantially the
form of Exhibit G (a “Pledged Eligible Assets Notice”) detailing the Pledged
Eligible Assets that will secure the requested Loans and (B) in the case of
Borrowing Base B Loans, a notice substantially in the form of Exhibit H (a
“Borrowing Base B Limit Notice”) detailing the Borrowing Base B Limit, after
giving effect to the borrowing of the Borrowing Base B Loans requested thereby
and application of the proceeds thereof as Eligible NSCC Margin Deposits (which
shall not be less than the aggregate principal amount of the Borrowing Base B
Loans to be outstanding after giving effect to the Borrowing Base B Loans
requested in the related Borrowing Request).  The Borrowing Request and Pledged
Eligible Assets notice, if applicable, shall be delivered by facsimile
transmission (with any such transmission deemed delivered upon receipt by
Borrower of a facsimile transmission confirmation) to the Loan & Agency and IB
Loan Operations Departments of the Administrative Agent at the addresses set
forth in Section 10.2.  The Borrower shall give notification, by telephone, to
the Administrative Agent that the Borrowing Request and Pledged Eligible Assets
Notice, if applicable, have been delivered to the Administrative Agent.  Upon
its receipt of a Pledged Eligible Assets Notice, the Administrative Agent shall
calculate the Loan Value of the Eligible Assets identified therein, including
those referred to in clause (ii), and promptly notify the Borrower if the
requirements of Section 2.1(a)(ii) are not satisfied.

 

(b)   Each borrowing under the Commitments shall be in an amount equal to
$5,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if the then
aggregate Available Commitments are less than $5,000,000, such lesser amount);
provided, that each Swingline Lender may request, on behalf of the Borrower,
borrowings under the Commitments in other amounts pursuant to Section 2.4.  Upon
receipt of any such notice from the Borrower, the Administrative Agent shall
promptly notify each Lender thereof.  Each Lender will make the amount of its
pro rata share of each borrowing available to the Administrative Agent for the
account of the Borrower at the Funding Office promptly, but in any event prior
to 5:00 P.M., New York City time, on the Borrowing Date requested by the
Borrower, in funds immediately available to the Administrative Agent.  Such
borrowing (or, in the case of a borrowing of Borrowing Base A Loans, the portion
thereof which is covered by the Loan Value of the Eligible Assets identified in
the applicable Pledged Eligible Assets Notice as calculated by the
Administrative Agent pursuant to Section 2.2(a)) will then be made available to
the Borrower by the Administrative Agent by its transferring the aggregate
amount made available to the Administrative Agent by the Lenders (or the
relevant portion thereof) and in like funds as received by the Administrative
Agent to a settlement bank for the Borrower or to DTC or NSCC or otherwise as
directed by the Borrower, in either case on behalf of the Borrower and as
directed by it.  Notwithstanding anything to the contrary contained in this
Agreement, the Administrative Agent shall transfer the proceeds of any Borrowing
Base A Loans as set forth above prior to the related pledge of Eligible Assets
being confirmed, so long as such Eligible Assets have been identified by the
Borrower in a Pledged Eligible Assets Notice as being due to be delivered to it
or otherwise become available through DTC on the same day as such Pledged
Eligible Assets Notice, in each case in accordance with the terms of the
Security Agreement.

 

2.3          Swingline Loans. (a)  Subject to the terms and conditions hereof,
the Swingline Lenders may, in their sole discretion, agree to make a portion of
the credit otherwise available to the Borrower under the Commitments from time
to time during the Commitment Period by making swing line loans (“Swingline
Loans”) to the Borrower; provided that (i) the Borrower shall not use the
proceeds of any Swingline Loan to refinance or repay any outstanding Swingline
Loan and (ii) the Borrower shall not request, and the Swingline Lenders shall
not make, any Swingline Loans if, after giving effect to the

 

25

--------------------------------------------------------------------------------

 

making of such Swingline Loans, the aggregate amount of the Available
Commitments would be less than zero; provided, however, that (i) no Swingline
Loan shall be made to the extent the aggregate unpaid principal amount of all
Loans would exceed the Total Commitments (ii) no Swingline Loan that is a
Borrowing Base A Loan shall be made to the extent that the aggregate unpaid
principal amount of all Borrowing Base A Loans would exceed the aggregate Loan
Value of the Pledged Eligible Assets (including the Pledged Eligible Assets
referred to in Section 2.4(a)(ii) with respect to such Swingline Loan) and
(iii) no Swingline Loan that is a Borrowing Base B Loan shall be made to the
extent that the aggregate principal amount of all Borrowing Base B Loans would
exceed the Borrowing Base B Limit; provided further that Borrowing Base B Loans
may not be borrowed on any date in any rolling period of 90 consecutive days if
Borrowing Base B Loans have already been outstanding on 30 days during such
period.  During the Commitment Period, the Borrower may borrow, repay the
Swingline Loans in whole or in part and reborrow, all in accordance with the
terms and conditions hereof.

 

(b)  The Borrower shall repay to the Swingline Lenders the then unpaid principal
amount of any Swingline Loans on the earlier of the Termination Date and the
fourth Business Day after such Swingline Loans are made.

 

(c)  For the avoidance of doubt, the provision of Swingline Loans by any
Swingline Lender shall be in addition to, and shall not relieve such Lender
from, its obligation to make Revolving Loans ratably in proportion to the amount
of, its Commitment.

 

2.4          Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a)  The Borrower may borrow Swingline Loans during the Commitment Period on any
Business Day, subject to the consent of the applicable Swingline Lender or
Swingline Lenders, provided that the Borrower shall deliver to the
Administrative Agent, no later than 4:00 P.M. (or such later time as agreed by
such Swingline Lender), New York City time, on the requested Borrowing Date,
(i) a Borrowing Request specifying (A) the amount of Swingline Loans to be
borrowed and the Swingline Lender or Lenders that agreed to make such Swingline
Loans (and the respective amounts thereof to be made by them), (B) whether such
Loans are to be Borrowing Base A Loans or Borrowing Base B Loans or a
combination thereof and (C) the requested Borrowing Date (which shall be a
Business Day during the Commitment Period) and (ii) in the case of Borrowing
Base A Loans, a Pledged Eligible Assets Notice and in the case of Borrowing Base
B Loans, a Borrowing Base B Limit Notice; provided further that Borrowing Base B
Loans may not be borrowed on any date in any rolling period of 90 consecutive
days if Borrowing Base B Loans have already been outstanding on 30 days during
such period.  The Borrowing Request and Pledged Eligible Assets Notice, if
applicable, shall be delivered by facsimile transmission (with any such
transmission deemed delivered upon receipt by the Borrower of a facsimile
transmission confirmation) to the Loan & Agency and IB Loan Operations
Departments of the Administrative Agent at the addresses set forth in
Section 10.2, with a copy to each applicable Swingline Lender.  The Borrower
shall give notification, by telephone, to the Administrative Agent that the
Borrowing Request has been delivered to the Administrative Agent.  Each
Swingline Lender that has agreed to make Swingline Loans covered by such request
shall promptly confirm such agreement to the Administrative Agent.  Upon its
receipt of a Pledged Eligible Assets Notice, the Administrative Agent shall
calculate the Loan Value of the Pledged Eligible Assets, including those
referred to in clause (ii), and promptly notify the Borrower and each applicable
Swingline Lender if the requirements of Section 2.1(a)(ii) are not satisfied.

 

(b)  Each borrowing of Swingline Loans shall be in an amount equal to $5,000,000
or a whole multiple of $1,000,000 in excess thereof and shall be made by the
applicable Swingline Lender or Lenders.  Not later than 5:00 P.M. (or, if
earlier, within one hour following the Borrowing Request with respect thereto)
on the Borrowing Date specified in a notice in respect of Swingline Loans, each
Swingline Lender participating in such Swingline Loans shall make available to
the Administrative Agent at the Funding Office an amount in immediately
available funds equal to the amount of such Swingline

 

26

--------------------------------------------------------------------------------


 

Loans to be made by such Swingline Lender.  The Administrative Agent shall make
the proceeds of such Swingline Loan (or, in the case of a Borrowing of Borrowing
Base A Loans, the portion thereof which is covered by the Loan Value of the
Pledged Eligible Assets as calculated by the Administrative Agent pursuant to
Section 2.4(a)) available to the Borrower on such Borrowing Date by its
transferring the aggregate amount made available to the Administrative Agent by
such Swingline Lenders and in like funds as received by the Administrative Agent
to a settlement bank for the Borrower or to DTC or NSCC or otherwise as directed
by the Borrower, in either case on behalf of the Borrower and as directed by
it.  Notwithstanding anything to the contrary contained in this Agreement, the
Administrative Agent shall transfer the proceeds of any Swingline Loans that are
Borrowing Base A Loans as set forth above prior to the related pledge of
Eligible Assets being confirmed, so long as such Eligible Assets have been
identified by the Borrower in a Pledged Eligible Assets Notice as being due to
be delivered to it or otherwise become available through DTC on the same day as
such Pledged Eligible Assets Notice, in each case in accordance with the terms
of the Security Agreement.

 

(c)  Each Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs each Swingline Lender to act on its behalf), on notice given by such
Swingline Lender on any Business Day no later than 4:00 P.M., New York City time
to the Administrative Agent, which will in turn promptly notify each Lender,
request each Lender to make, and each Lender hereby agrees to make, a Revolving
Loan, in an amount equal to such Lender’s Applicable Percentage of the aggregate
amount of the Swingline Loans (the “Refunded Swingline Loans”) outstanding on
the date of such notice, to repay the Swingline Lenders.  Each Lender shall make
the amount of such Revolving Loan available to the Administrative Agent at the
Funding Office in immediately available funds promptly, but in any event prior
to 5:00 P.M., New York City time, on the date of such notice.  The proceeds of
such Revolving Loans shall be immediately made available by the Administrative
Agent to the Swingline Lenders on a ratable basis for application by the
Swingline Lenders to the repayment of the Refunded Swingline Loans.  The
Borrower irrevocably authorizes each Swingline Lender to charge the Borrower’s
accounts with the Administrative Agent (up to the amount available in each such
account) in order to immediately pay the amount of such Refunded Swingline Loans
to the extent amounts received from the Lenders are not sufficient to repay in
full such Refunded Swingline Loans (with the proceeds of any such charge to be
shared on a ratable basis with the other Swingline Lender in a manner consistent
with the procedures described in Section 10.7(a)).

 

(d)  If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.4(c), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by any Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.4(c), each Lender shall, on
the date such Revolving Loan was to have been made pursuant to the notice
referred to in Section 2.4(c), purchase for cash an undivided participating
interest in the then outstanding Swingline Loans by paying to the Administrative
Agent for distribution to the applicable Swingline Lenders on a ratable basis an
amount (the “Swingline Participation Amount”) equal to (i) such Lender’s
Applicable Percentage times (ii) the sum of the aggregate principal amount of
Swingline Loans then outstanding that were to have been repaid with such
Revolving Loans.

 

(e)  Whenever, at any time after a Swingline Lender has received from any Lender
such Lender’s Swingline Participation Amount in respect of the Swingline Loans
made by such Swingline Lender, a Swingline Lender receives any payment on
account of the Swingline Loans, such Swingline Lender will distribute to such
Lender through the Administrative Agent its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans by such Swingline
Lender then due);

 

27

--------------------------------------------------------------------------------


 

provided, however, that in the event that such payment received by such
Swingline Lender is required to be returned, such Lender will return to such
Swingline Lender any portion thereof previously distributed to it by such
Swingline Lender.

 

(f)  Each Lender’s obligation to purchase participating interests pursuant to
Section 2.4(d) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender or the Borrower may have against a Swingline
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 4, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

2.5          Commitment Fees, etc.  (a)  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender (subject to Section 2.16) a
commitment fee for the period from and including the date hereof to the last day
of the Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Commitment of such Lender during the period for
which payment is made, payable quarterly in arrears on each Fee Payment Date,
commencing on the first such date to occur after the date hereof.

 

(b)  The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any agreements with the Administrative
Agent and to perform any other obligations contained therein.

 

2.6          Termination or Reduction of Revolving Commitments. The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Commitments or, from time to time, to
reduce the amount of the Commitments; provided that no such termination or
reduction of Commitments shall be permitted if, after giving effect thereto and
to any prepayments of the Revolving Loans and Swingline Loans made on the
effective date thereof, the Total Extensions of Credit would exceed the Total
Commitments.  Any such reduction shall be in an amount equal to $5,000,000, or a
whole multiple of $1,000,000 in excess thereof, and shall reduce permanently the
Commitments then in effect.

 

2.7          Optional Prepayments. The Borrower may at any time prior to 4:00
P.M., New York City Time, on any Business Day, prepay the Loans, in whole or in
part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent  no later than 1:00 P.M., New York City time, on the date
of such prepayment, which notice shall specify the date and amount of prepayment
and whether the prepayment is of Borrowing Base A Loans or Borrowing Base B
Loans.  Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.  If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified
therein.  Partial prepayments of Revolving Loans shall be in an aggregate
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.

 

2.8          Daily Calculation of Loan Value; Mandatory Prepayments; Release of
Pledged Eligible Assets.  (a)  At or prior to 11:00 A.M., New York City time, on
each Business Day on which any Borrowing Base A Loans shall remain outstanding,
the Administrative Agent shall calculate the Loan Value of the Pledged Eligible
Assets (which calculation shall be made as of the close of business on the
previous Business Day) and shall promptly provide such calculation to the
Borrower.  In the event that the Administrative Agent determines that the
aggregate principal amount of Borrowing Base A Loans

 

28

--------------------------------------------------------------------------------


 

outstanding on such Business Day exceeds the Loan Value of such Pledged Eligible
Assets (a “Deficiency”), the Administrative Agent shall promptly notify the
Borrower of such Deficiency in writing (any such notice, a “Deficiency
Notice”).  In the event of a Deficiency, the Borrower shall, within one Business
Day of receipt of a Deficiency Notice, either prepay Borrowing Base A Loans in
an amount at least equal to such Deficiency or pledge additional Eligible Assets
with a Loan Value at least equal to such Deficiency.

 

(b)  At or prior to 10:00 A.M., New York City time, on each Business Day on
which any Borrowing Base B Loans shall remain outstanding, the Borrower shall
deliver to the Administrative Agent a Borrowing Base B Limit Notice as of such
Business Day.  In the event that the aggregate principal amount of outstanding
Borrowing Base B Loans exceeds the Borrowing Base B Limit, the Borrower shall,
on such Business Day, prepay Borrowing Base B Loans in an amount sufficient to
cure such deficiency.  The Borrower shall also prepay the Borrowing Base B Loans
in full on the first Business Day on which Borrowing Base B Loans have been
outstanding for more than 30 days in any rolling period of 90 consecutive days.

 

(c)  Any Pledged Eligible Asset shall be released from the pledge thereof in
favor of the Lenders promptly upon the request of the Borrower; provided that
(i) no Event of Default has occurred and is continuing at such time and (ii) a
Deficiency would not be in existence after giving effect to such release and the
anticipated receipt anytime on the date of such release of any cash proceeds to
be used for the prepayment of Borrowing Base A Loans or additional Eligible
Assets identified by the Borrower to be used as substitute Pledged Eligible
Assets.  For the avoidance of doubt, if the requirements in clauses (i) and
(ii) above are satisfied, the Administrative Agent shall release Pledged
Eligible Assets prior to its receipt of the cash proceeds relating to the
settlement of a sale of such Pledged Eligible Assets or the confirmation of a
pledge to it of substitute Eligible Assets, so long as such cash proceeds or
substitute Eligible Assets (including the source thereof) have been identified
by the Borrower to the Administrative Agent as being due to be received by it on
the same day.

 

(d)  Any prepayment made pursuant to this Section 2.8 shall be accompanied by a
notice delivered to the Administrative Agent specifying the date and amount of
such prepayment and whether such prepayment is of Borrowing Base A Loans or
Borrowing Base B Loans.

 

2.9          Interest Rates and Payment Dates. (a)   Each Loan shall bear
interest at a rate per annum equal to the Federal Funds Rate plus the Applicable
Margin.

 

(b)  (i) If any principal of or interest on any Loan or any fee or other amount
payable by the Borrower hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to the Loans plus
2% from the date of such non-payment until such amount is paid in full (as well
after as before judgment) and (ii) if any Eligible Assets referred to in the
last sentence of Section 2.2(b) are not pledged prior to the close of the DTC
free pledge process on the same day as the Pledged Eligible Assets Notice
relating to such Eligible Assets, if an Event of Default specified in Section 8
(c)(ii) shall occur and be continuing, the portion of the Borrowing Base A Loans
then outstanding not covered by the Loan Value of the Pledged Eligible Assets
shall bear interest at a rate per annum equal to the rate then applicable to the
Loans plus 2%.

 

(c)  Interest shall be payable in arrears on each Interest Payment Date,
provided that (i) interest accruing pursuant to paragraph (b) of this
Section shall be payable from time to time on demand and (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment.

 

29

--------------------------------------------------------------------------------


 

2.10        Computation of Interest and Fees. (a)   Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed.  The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a Federal
Funds Rate.  Any change in the interest rate on a Loan shall become effective as
of the opening of business on the day on which such change becomes effective. 
The Administrative Agent shall as soon as practicable notify the Borrower and
the relevant Lenders of the effective date and the amount of each such change in
interest rate.

 

(b)  Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.11(a).

 

2.11        Pro Rata Treatment and Payments. (a)   Each borrowing of Revolving
Loans by the Borrower from the Lenders hereunder, each payment by the Borrower
on account of any commitment fee and any reduction of the Commitments of the
Lenders shall be made pro rata according to the Applicable Percentages of the
Lenders at the time thereof.

 

(b)  Subject to Section 2.16, each payment (including each prepayment) by the
Borrower on account of principal of and interest on the Revolving Loans shall be
made pro rata according to the respective outstanding principal amounts of the
Revolving Loans then held by the Lenders.

 

(c)  All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall, except as otherwise provided herein,
be made prior to 4:00 P.M., New York City time, on the due date thereof to the
Administrative Agent, for the account of the Lenders, at the Funding Office, in
Dollars and in immediately available funds.  Subject to Section 2.16, the
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received.  If any payment hereunder becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day.  In the case of any extension of any payment
of principal pursuant to the preceding sentence, interest thereon shall be
payable at the then applicable rate during such extension.

 

(d)  Unless the Administrative Agent shall have been notified in writing by any
Lender prior to its receipt of a Borrowing Request with respect to a borrowing
that such Lender will not make the amount that would constitute its share of
such borrowing available to the Administrative Agent, the Administrative Agent
may assume that such Lender is making such amount available to the
Administrative Agent, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  If such
amount is not made available to the Administrative Agent by the required time on
the Borrowing Date therefor, such Lender shall pay to the Administrative Agent,
on demand, such amount with interest thereon, at a rate equal to the greater of
(i) the Federal Funds Effective Rate and (ii) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent.  A certificate of the Administrative
Agent submitted to any Lender with respect to any amounts owing under this
paragraph shall be conclusive in the absence of manifest error.  If such
Lender’s share of such borrowing is not made available to the Administrative
Agent by such Lender within three Business Days after such Borrowing Date, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to Loans, on demand, from the Borrower.

 

30

--------------------------------------------------------------------------------


 

(e)  Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate.  Nothing herein shall
be deemed to limit the rights of the Administrative Agent or any Lender against
the Borrower.

 

2.12        Requirements of Law. (a)   If any Lender shall have determined that
the adoption of or any change in any Requirement of Law, including regarding
capital adequacy, taxation, liquidity requirements or required or targeted
reserves or special deposits, or in the interpretation or application thereof or
compliance by such Lender or any corporation controlling such Lender with any
request or directive, including regarding capital adequacy, taxation, liquidity
requirements or required or targeted reserves or special deposits (whether or
not having the force of law), from any Governmental Authority, made subsequent
to the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital or assets as a consequence of its
obligations or Loans hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy or liquidity) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction. 
This Section 2.12 shall not apply with respect to any (i) Excluded Taxes,
(ii) Non-Excluded Taxes imposed (x) on or with respect to any payments pursuant
to this Agreement or any other Loan Document, or (y) on gross or net income,
profits, or revenue (including franchise taxes imposed in lieu of net income
taxes or value-added or similar taxes), or (iii) Other Taxes, in each case,
whether or not Borrower is responsible for such taxes pursuant to Section 2.13
(for the absence of doubt, the Borrower’s responsibility for any taxes pursuant
to this Section 2.12 shall be without duplication of any additional amounts paid
pursuant to Section 2.13).

 

(b)  A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. 
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than nine months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such nine-month period shall be extended to include the period of such
retroactive effect.  The obligations of the Borrower pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

2.13        Taxes. (a)  Except as otherwise provided by law, all payments made
by or on account of any Loan Party under this Agreement shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future taxes, levies, imposts, duties, charges, fees, deductions,
withholdings or other charges now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto (such amounts, “Taxes”).  If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or

 

31

--------------------------------------------------------------------------------


 

withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is not an Excluded Tax (“Non-Excluded Taxes”), then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.13) the
applicable recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)  In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)  Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent a certified copy of an original official receipt received by the Borrower
showing payment thereof or, if such receipt is not available from the
Governmental Authority, other documentary evidence reasonably acceptable to the
Administrative Agent.  Without duplication of any additional amounts paid
pursuant to Section 2.13(a), if (i) the applicable Loan Party fails to pay any
Non-Excluded Taxes or Other Taxes when due to the appropriate taxing authority
(and after having had the ability to contest in good faith the payment of such
Taxes), (ii) the Borrower fails to remit to the Administrative Agent the
required receipts or other required documentary evidence or (iii) any
Non-Excluded Taxes or Other Taxes are directly imposed on the Administrative
Agent or any Lender, the Loan Parties shall indemnify the Administrative Agent
and the Lenders for any such Taxes that may become payable by the Administrative
Agent or any Lender as a result of any such failure or direct imposition,
whether or not such Non-Excluded Taxes or Other Taxes were correctly or legally
imposed or assessed by the relevant Governmental Authority; provided, however,
that the Administrative Agent or Lender provides proper documentation of the
amount owing to such Governmental Authority.

 

(d)  Each Lender shall indemnify the Administrative Agent for the full amount of
any Taxes that are attributable to such Lender (including any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 10.6 relating
to the maintenance of a Participant Register) and that are payable or paid by
the Administrative Agent, together with all interest, penalties, reasonable
costs and expenses arising therefrom or with respect thereto, as determined by
the Administrative Agent in good faith. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.

 

(e)  Each Lender that is entitled to an exemption from or reduction of any
applicable withholding tax with respect to payments under this Agreement shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate; provided that such Lender is legally entitled to complete,
execute and deliver such documentation and, with respect to any non-U.S.
withholding taxes, in such Lender’s judgment the completion, execution or
submission of any such documentation prescribed by the applicable law of such
jurisdiction (other than any documentation prescribed by the applicable law of
the jurisdiction in which such Lender is organized or its lending office is
located) would not materially prejudice the legal or commercial position of such
Lender or subject such Lender to any material unreimbursed cost.

 

(f)  Without limiting the generality of Section 2.13(e) above, each Lender that
is not a “United States Person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender” and any other lender, a “U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been acquired) two copies
of

 

32

--------------------------------------------------------------------------------


 

either U.S. Internal Revenue Service (“IRS”) Form W-8BEN, W-8BEN-E or W-8ECI, as
applicable, or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit E and an IRS Form W-8BEN or W-8BEN-E, or any subsequent versions thereof
or successors thereto, in each case, properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all payments by or on behalf of the Borrower
under this Agreement and the other Loan Documents;.  Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of any Participant, on or before the date such
Participant acquires the related participation).  In the case of a Non-U.S.
Lender that is not the beneficial owner of any portion of any sums paid or
payable to such Lender under this Agreement, including a Non-U.S. Lender that is
treated as a partnership for U.S. federal income tax purposes, such Non-U.S.
Lender shall deliver to the Borrower and the Administrative Agent two properly
completed and duly executed copies of IRS Form W-8IMY, together with the
appropriate IRS Form W-8BEN, W-8BEN-E, W-8ECI or W-8IMY, W-9 and/or portfolio
interest certificate with respect to each beneficial owner, and any other
certificate or statement of exemption required under the Code or the regulations
thereunder, to establish that any such amounts may be received without deduction
for, or at a reduced rate of, United States federal withholding tax,  In
addition, each Non-U.S. Lender shall update such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender.  Each Non-U.S. Lender shall promptly notify the Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate or form to the
Borrower.  Each U.S. Lender shall deliver to the Borrower and the Administrative
Agent (or in the case of a Participant, to the Lender from which the related
Participation shall have been purchased) two copies of IRS Form W-9 certifying
such U.S. Lender is exempt from U.S. Federal withholding tax.  Notwithstanding
any other provision of this paragraph, a Lender shall not be required to deliver
any form pursuant to this paragraph that such Lender is not legally able to
deliver.  If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.

 

(g)  If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.13, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.13 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest (to the
extent accrued from the date such refund is paid over to the Borrower) or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Administrative Agent or any Lender to make

 

33

--------------------------------------------------------------------------------


 

available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.

 

(h)  The agreements in this Section 2.13 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

2.14        Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.12 or
2.13(a) with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts to designate another lending office for any Loans affected by
such event with the object of avoiding the consequences of such event; provided,
that such designation is made on terms that, in the sole judgment of such
Lender, cause such Lender and its lending office(s) to suffer no economic, legal
or regulatory disadvantage, and provided, further, that nothing in this
Section shall affect or postpone any of the obligations of the Borrower or the
rights of any Lender pursuant to Section 2.12 or 2.13(a).

 

2.15        Replacement of Lenders. (a)  The Borrower shall be permitted to
replace, or terminate the Commitment of, any Lender that (A) requests or becomes
entitled to (and does not waive) reimbursement for amounts owing pursuant to
Section 2.12 or 2.13(a) or (B) becomes a Defaulting Lender; provided that (x) in
the case of a replacement (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.14 that has eliminated
the continued need for payment of amounts owing pursuant to Section 2.12 or
2.13, (iv) the replacement financial institution shall purchase, at par, all
Loans and other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the replacement financial institution shall be reasonably
satisfactory to the Administrative Agent and each Swingline Lender, if any, that
holds Swingline Loans outstanding at the time of such replacement (such
approvals not to be unreasonably withheld or delayed), (vi) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), and (vii) until such time
as such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.12 or 2.13, as the case may be,
and (y) any such replacement or termination shall not be deemed to be a waiver
of any rights that the Borrower, the Administrative Agent or any other Lender
shall have against the replaced Lender.

 

(b)  If, in connection with any proposed amendment, modification, waiver or
termination pursuant to Section 10.1 (a “Proposed Change”) requiring the consent
of all affected Lenders, the consent of the Required Lenders is obtained, but
the consent of other Lenders whose consent is required is not obtained (any such
Lender whose consent is not obtained as described in this clause (b) being
referred to as a “Non-Consenting Lender”), then, a Person or Persons designated
by the Borrower and reasonably acceptable to the Administrative Agent and each
Swingline Lender, if any, that holds Swingline Loans at such time, shall have
the right (but shall have no obligation) to purchase from such Non-Consenting
Lenders, and such Non-Consenting Lenders agree that they shall, upon the
Borrower’s request, sell and assign to such Person or Persons, all of the Loans
and Commitments of such Non-Consenting Lenders for an amount equal to the
principal balance of all Loans held by the Non-Consenting Lenders and all
accrued interest and fees with respect thereto through the date of sale, such
purchase and sale to be consummated at par pursuant to an Assignment and
Assumption; provided that such Person shall not be the Borrower or any of its
Affiliates.

 

2.16        Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

34

--------------------------------------------------------------------------------


 

(a)  fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.5;

 

(b)   the Commitment and Loans of such Defaulting Lender shall not be included
in determining whether all Lenders, the Supermajority Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 10.1), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender disproportionately when compared to
other affected Lenders shall require the consent of such Defaulting Lender;
provided further that the Commitment of a Defaulting Lender cannot be increased
or extended without such Defaulting Lender’s consent;

 

(c)  unless otherwise agreed by the Administrative Agent and the Borrower, any
amount payable to such Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise) shall, in lieu of being distributed to
such Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, to the funding of any Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent, and (iii) third, to
such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction.

 

The rights and remedies against a Defaulting Lender under this Section 2.16 are
in addition to all other rights and remedies which the Borrower may have against
such Defaulting Lender with respect to any Funding Default and which the
Administrative Agent or any Lender may have against such Defaulting Lender with
respect to any Funding Default.

 

2.17        Incremental Commitments.

 

(a)  The Borrower may, by written notice to the Administrative Agent from time
to time, request Incremental Commitments in an amount not to exceed the
Incremental Amount from one or more Incremental Lenders (which may include any
existing Lender) willing to provide such Incremental Commitments, as the case
may be, in their own discretion; provided, that (i) each Incremental Lender
shall be subject to the approval of the Administrative Agent and each Swingline
Lender (which approval shall not be unreasonably withheld or delayed) unless
such Incremental Lender is a Lender, and (ii) each Incremental Commitment shall
be on the same terms as the existing Commitments and in all respects shall
become a part of the Commitments hereunder on such terms; provided, that, the
Applicable Margin and Commitment Fee Rate applicable to the then-existing
Commitments shall automatically be increased (but in no event decreased) to the
extent necessary to cause any Incremental Commitment to comply with this clause
(ii).  Such notice shall set forth (i) the amount of the Incremental Commitments
being requested (which shall be in minimum increments of $1,000,000 and a
minimum amount of $10,000,000 (or such lesser amount as the Administrative Agent
may agree) or equal to the remaining Incremental Amount), (ii) the aggregate
amount of Incremental Commitments, which shall not exceed the Incremental
Amount, and (iii) the date on which such Incremental Commitments are requested
to become effective (the “Increased Amount Date”).

 

(b)  The Borrower and each Incremental Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement.  Each of the parties
hereto hereby agrees that upon the effectiveness of any Incremental Assumption
Agreement, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to increase the Commitments by the amount of the Incremental
Commitments evidenced thereby.  Any such deemed amendment may be memorialized in

 

35

--------------------------------------------------------------------------------

 

writing by the Administrative Agent with the Borrowers’ consent (not to be
unreasonably withheld) and furnished to the other parties hereto.

 

(c)  Notwithstanding the foregoing, no Incremental Commitment shall become
effective under this Section 2.17 unless (i) on the date of such effectiveness,
the conditions set forth in paragraphs (c) and (d) of Section 4.2 shall be
satisfied and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Responsible Officer of the Borrower,
and (ii) the Administrative Agent shall have received legal opinions, board
resolutions and other closing certificates and documentation to the extent
reasonably required by the Administrative Agent, in each case consistent with
those delivered on the Closing Date under Section 4.1 and such additional
documents and filings as the Administrative Agent may reasonably require to
assure that the Revolving Loans in respect of Incremental Commitments are
secured by the Collateral ratably with all other Revolving Loans.

 

(d)  Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure all Revolving
Loans in respect of Incremental Commitments, when originally made, are included
in each Borrowing of outstanding Revolving Loans on a pro rata basis.

 

SECTION 3.                            REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, each Loan Party hereby represents and warrants to the
Administrative Agent and each Lender that:

 

3.1                               Financial Condition.  The audited consolidated
balance sheets of each Loan Party and its respective Subsidiaries as at
December 31, 2012, December 31, 2013 and December 31, 2014, and the related
consolidated statements of income and of cash flows for the fiscal years ended
on such dates, reported on by and accompanied by an unqualified report from KPMG
LLP, present fairly the consolidated financial condition of each Loan Party and
its respective Subsidiaries as at such date, and the consolidated results of
their operations and consolidated cash flows for the respective fiscal years
then ended.  The unaudited consolidated balance sheets of each Loan Party and
its respective Subsidiaries as at March 31, 2015, June 30, 2015 and
September 30, 2015, the unaudited consolidated statements of income and cash
flows for the Guarantor and its Subsidiaries for the nine-month period ended
September 30, 2015 and the Quarterly Condensed Consolidated Financial Statements
for the Borrower and its Subsidiaries for its fiscal quarter ended September 30,
2015, present fairly the consolidated financial condition of each Loan Party and
its respective Subsidiaries as at such date, and the consolidated results of
their operations and consolidated cash flows for the nine- or three-month, as
the case may be, period then ended (subject to normal year-end audit
adjustments).  All such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).  As of the Closing
Date, the Guarantor and its Subsidiaries, taken as a whole, have no material
Guarantee Obligations, material contingent liabilities or material liabilities
for Taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the most
recent financial statements referred to in this paragraph, referred in the notes
thereto or described under the heading “Legal Proceedings” of the Guarantor’s
Form 10-Q, filed November 9, 2015 (for the period ended September 30, 2015) or
listed on Schedule 3.1 hereto.

 

3.2                               No Change. Except for matters that are
specifically described in clauses (1) and (2) in the first paragraph and the
second paragraph under the heading “Contingencies — Legal Matters” of

 

36

--------------------------------------------------------------------------------


 

the Guarantor’s Form 10-Q, filed November 9, 2015 (for the period ended
September 30, 2015), and any shareholder derivative proceedings related to such
matters, since December 31, 2014, there has been no development or event that
has had or would reasonably be expected to have a Material Adverse Effect.

 

3.3                               Existence; Compliance with Law. Each Material
Group Member (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) in the case of each Broker-Dealer Subsidiary, has
obtained the Broker-Dealer Licenses and Memberships and Broker-Dealer
Registrations, which, in each case, are the licenses, memberships and
registrations necessary in the normal conduct of its business, (d) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and (e) is
in compliance with all Requirements of Law, except, in the case of clauses (c),
(d) and (e) above, to the extent that the failure to comply therewith would not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

3.4                               Power; Authorization; Enforceable Obligations.
Each Loan Party has the power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to obtain extensions of credit hereunder.  Each Loan Party has
taken all necessary organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party and, in the case of
the Borrower, to authorize the extensions of credit on the terms and conditions
of this Agreement.  No consent or authorization of, filing with, notice to or
other act by or in respect of, any Governmental Authority, FINRA or any other
Person is required in connection with the extensions of credit hereunder or with
the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except (i) consents, authorizations,
filings and notices described in Schedule 3.4, which consents, authorizations,
filings and notices have been obtained or made and are in full force and effect,
(ii) the filings referred to in Section 3.18 or (iii) such other consents,
authorizations, filings and notices the failure to receive or make would not
reasonably be expected to have a Material Adverse Effect.  Each Loan Document
has been duly executed and delivered on behalf of each Loan Party party
thereto.  This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

3.5                               No Legal Bar. The execution, delivery and
performance of this Agreement and the other Loan Documents, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any material Contractual Obligation of any Group Member and will not
result in, or require, the creation or imposition of any material Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such material Contractual Obligation (other than the Liens created by the
Security Documents).

 

3.6                               Litigation. Except for matters that are
specifically described in clauses (1) and (2) in the first paragraph and the
second paragraph under the heading “Contingencies — Legal Matters” of the
Guarantor’s Form 10-Q, filed November 9, 2015 (for the period ended
September 30, 2015), and any shareholder derivative proceedings related to such
matters, no litigation, investigation or proceeding of or before any arbitrator
or Governmental Authority or FINRA is pending or, to the knowledge any Loan
Party, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that would
reasonably be expected to have a Material Adverse Effect.

 

37

--------------------------------------------------------------------------------


 

3.7                               No Default. No Group Member is in default
under or with respect to any of its Contractual Obligations in any respect that
would reasonably be expected to have a Material Adverse Effect.  No Default or
Event of Default has occurred and is continuing.

 

3.8                               Ownership of Property; Liens. Each Group
Member has title in fee simple to, or a valid leasehold interest in, all its
real property, and good title to, or a valid leasehold interest in, all its
other property, except in each case as would not reasonably be expected to have
a Material Adverse Effect, and none of such property of the Guarantor is subject
to any Lien except as permitted by Section 6.2.

 

3.9                               Intellectual Property. Each Material Group
Member owns, or is licensed to use, all Intellectual Property necessary for the
conduct of its business as currently conducted, except as may have been
disclosed in a Loan Party’s filings with the SEC prior to the date hereof, no
claim has been asserted and is pending by any Person challenging or questioning
the use of any Intellectual Property or the validity or effectiveness of any
Intellectual Property, nor does any Loan Party know of any valid basis for any
such claim, and the use of Intellectual Property by each Material Group Member
does not infringe on the rights of any Person in any respect, except in each
case as would not reasonably be expected to have a Material Adverse Effect.

 

3.10                        Taxes. Each Group Member has filed or caused to be
filed all Federal, state and other material tax returns that are required to be
filed and has paid all Taxes shown to be due and payable on said returns or on
any assessments made against it or any of its property and all other Taxes, fees
or other charges imposed on it or any of its property by any Governmental
Authority other than (a) any Taxes the amount or validity of which are currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
relevant Group Member or (b) except in the case of filing consolidated Federal
income tax returns, to the extent that the failure to do so would not reasonably
be expected to result in a Material Adverse Effect.  To the knowledge of any
Loan Party, no material tax lien (other than any lien described in
Section 6.2(a)) has been filed with respect to any such tax, fee or other
charge.

 

3.11                        Federal Regulations. (a)  The Borrower is an
“exempted borrower” within the meaning of such quoted term under Regulation U,
and no part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used for any purpose that violates the provisions of the
Regulations of the Board.

 

(b)  Each Broker-Dealer Subsidiary that is a Domestic Subsidiary is a broker and
dealer subject to the provisions of Regulation T of the Board.  Each
Broker-Dealer Subsidiary that is a Domestic Subsidiary maintains procedures and
internal controls reasonably designed to ensure that such Broker-Dealer
Subsidiary does not extend or maintain credit to or for its customers other than
in accordance with the provisions of Regulation T, and members of each
Broker-Dealer Subsidiary that is a Domestic Subsidiary regularly supervise its
activities and the activities of members and employees of such Broker-Dealer
Subsidiary to insure that such Broker-Dealer Subsidiary does not extend or
maintain credit to or for its customers other than in accordance with the
provisions of Regulation T, except for occasional inadvertent failures to comply
with Regulation T in connection with transactions which are not material either
in number or amount.

 

3.12                        ERISA. Except as set forth on Schedule 3.12, neither
a Reportable Event nor a failure to satisfy the minimum funding standards
(within the meaning of Sections 412 or 430 of the Code or Section 302 of ERISA)
has occurred during the five-year period prior to the date on which this
representation is made with respect to any Plan, and each Plan has complied in
all material respects with the applicable provisions of ERISA and the Code.  No
termination of a Single Employer Plan has

 

38

--------------------------------------------------------------------------------


 

occurred, and no Lien in favor of the PBGC or a Single Employer Plan has arisen,
during such five-year period.  The present value of all accrued benefits under
each Single Employer Plan (based on those assumptions used to fund such Plans)
did not, as of the last annual valuation date prior to the date on which this
representation is made, exceed the value of the assets of such Plan allocable to
such accrued benefits by a material amount and there has been no determination
that any Single Employer Plan is in “at risk” status (within the meaning of
Section 430 of the Code or Section 303 of ERISA).  No Loan Party or Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or would reasonably be expected to result
in a material liability under ERISA, and no Loan Party or any Commonly
Controlled Entity would become subject to any material liability under ERISA if
any such Loan Party or any such Commonly Controlled Entity were to withdraw
completely from all Multiemployer Plans as of the valuation date most closely
preceding the date on which this representation is made.  No such Multiemployer
Plan is Insolvent, and no Loan Party or Commonly Controlled Entity has received
a notice of a determination that any Multiemployer Plan is in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA).

 

3.13                        Membership in FINRA; Registration, etc Each
Broker-Dealer Subsidiary that (a) is a Domestic Subsidiary is a member in good
standing of FINRA and is duly registered as a broker-dealer with the SEC and in
each state where the conduct of a material portion of its business requires such
registration and (b) is not a Domestic Subsidiary is duly registered as a
broker-dealer with the applicable governing body where the conduct of its
business requires such registration.  Each Loan Party is not an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.  No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to borrow Loans under the provisions hereof.

 

3.14                        Subsidiaries. Except as disclosed to the
Administrative Agent by the Borrower in writing from time to time after the
Closing Date, (a) Schedule 3.14 sets forth the name and jurisdiction of
incorporation of each Subsidiary of a Loan Party and, as to each such
Subsidiary, the percentage of issued Capital Stock owned by any Loan Party or
any Subsidiary of a Loan Party and (b) all of the issued and outstanding shares
of capital stock or other ownership interests of such Subsidiaries have been (to
the extent such concepts are relevant with respect to such ownership interests)
duly authorized and issued and are fully paid and non-assessable.

 

3.15                        Use of Proceeds. (a) The proceeds of the Borrowing
Base A Loans shall be used to meet the liquidity needs of the Borrower arising
as a result of or in connection with (i) financing security positions arising
from non-standard settlements, (ii) financing security positions arising from
disruptions caused by a default of a depositary or the rejection of securities
deliveries in connection with executed trades or due to problems with the Fed
Wire or other money transfer system, (iii) financing failed settlements,
(iv) clearing fund deposit requirements, (v) on the Closing Date, refinancing
any amounts outstanding under the Existing Credit Agreement or (vi) other
working capital purposes.

 

(b) The proceeds of the Borrowing Base B Loans shall only be used to satisfy
NSCC Deposit Requirements.

 

3.16                        Environmental Matters. Except as, in the aggregate,
would not reasonably be expected to have a Material Adverse Effect:

 

(a)  the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

 

39

--------------------------------------------------------------------------------


 

(b)  no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does any Loan Party have knowledge or reason to believe that any such notice
will be received or is being threatened;

 

(c)  Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

 

(d)  no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Loan Party, threatened, under any Environmental Law
to which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

 

(e)  there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;

 

(f)  the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

 

(g)  no Group Member has assumed any liability of any other Person under
Environmental Laws.

 

3.17                        Accuracy of Information, etc No statement or
information contained in this Agreement, any other Loan Document, the
Confidential Information Memorandum or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents, taken
as a whole, contained as of the date such statement, information, document or
certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the date of this Agreement), any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading; provided, that the
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.

 

3.18                        Security Documents. The Security Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof.  In the case of the Collateral described
in the Security Agreement, when financing statements and other filings specified
on Schedule 3.18(a) in appropriate

 

40

--------------------------------------------------------------------------------


 

form are filed in the offices specified on Schedule 3.18(a), the Security
Agreement shall create a fully perfected Lien on, and security interest in, all
right, title and interest of the Borrower in such Collateral and the proceeds
thereof, as security for the Obligations (as defined in the Security Agreement),
in each case to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements or such other filings specified on Schedule
3.18(a)), in each case prior and superior in right to any other person (other
than Permitted Liens).  In the case of the Collateral described in the Security
Agreement a Lien on which can be perfected by control, when the Administrative
Agent has control of such Collateral, the Security Agreement shall create a
fully perfected Lien on, and security interest in such Collateral and the
proceeds thereof, in each case prior and superior in right to any other Person
(except for Limited Permitted Liens), except to the extent otherwise provided in
the Uniform Commercial Code.

 

3.19                        Anti-Corruption Laws and Sanctions.  The Borrower
and the Guarantor have implemented and maintain in effect policies and
procedures designed to ensure compliance by the Borrower, the Guarantor, their
respective Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, and the Guarantor,
the Borrower, their respective Subsidiaries and their respective officers and
directors, and to the knowledge of the Borrower and the Guarantor, their
respective employees and agents, are in compliance with Anti-Corruption Laws and
are in compliance with applicable Sanctions in all material respects and are not
knowingly engaged in any activity that would reasonably be expected to result in
the Borrower or the Guarantor being designated as a Sanctioned Person.  None of
(a) the Guarantor, the Borrower, any of their respective Subsidiaries or any of
their respective directors, officers or employees, or (b)  to the knowledge of
the Guarantor or the Borrower, any agent of the Guarantor, the Borrower or any
of their respective Subsidiaries that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person.  No Borrowing, use of proceeds or other transaction contemplated by the
Credit Agreement will violate Anti-Corruption Laws or applicable Sanctions.

 

SECTION 4.                            CONDITIONS PRECEDENT

 

4.1                               Conditions to Closing Date.  The effectiveness
of this Agreement and the obligation of each Lender to make Loans hereunder is
subject to the satisfaction of the following conditions precedent (if not
otherwise waived in accordance with Section 10.1) on the Closing Date:

 

(a)         Credit Agreement; Security Agreement.  The Administrative Agent
shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, the Borrower, the Guarantor and each Person listed on
Schedule 1.1A and (ii) the Security Agreement, executed and delivered by the
Borrower.

 

(b)         Financial Statements.  The Administrative Agent shall have received
the financial statements referred to in Section 3.1 (it being understood that
any public filing of such financials with the SEC shall constitute delivery of
such financials).

 

(c)          Approvals.  All governmental and third party approvals (including
shareholder approvals, if any) necessary in connection with the continuing
operations of the Group Members and the transactions contemplated hereby shall
have been obtained and be in full force and effect.

 

(d)         Lien Searches.  The Administrative Agent shall have received the
results of a recent lien search in each of the jurisdictions and offices in the
United States where liens on material assets of the Borrower are required to be
filed or recorded.

 

41

--------------------------------------------------------------------------------


 

(e)          Fees.  The Lenders and the Administrative Agent shall have received
all fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Closing Date.

 

(f)           Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates.  The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments, including the
certificate of incorporation of each Loan Party that is a corporation certified
by the relevant authority of the jurisdiction of organization of such Loan
Party, and (ii) a long form good standing certificate for each Loan Party from
its jurisdiction of organization.

 

(g)          Legal Opinions.  The Administrative Agent shall have received the
following executed legal opinions:

 

(i)             the legal opinion of K&L Gates, counsel to the Borrower and its
Subsidiaries, in form and substance reasonably acceptable to the Administrative
Agent; and

 

(ii)          the legal opinion of Angélique F.M. DeSanto, general counsel of
the Guarantor, in form and substance reasonably acceptable to the Administrative
Agent.

 

(h)         Filings, Registrations and Recordings.  Each document (including any
Uniform Commercial Code financing statement) required by the Security Documents
or under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Lenders, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 6.2), shall be in proper form
for filing, registration or recordation.

 

(i)             Patriot Act and Anti-Money Laundering Legislation.  The
Administrative Agent and the Lenders  shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” rules and the Patriot Act reasonably requested by such Person at least
two Business Days prior to the Closing Date in writing.

 

(j)            Existing Credit Agreement.  The Administrative Agent shall have
received satisfactory evidence that the Existing Credit Agreement shall have
been terminated and all amounts thereunder (other than contingent
indemnification obligations for which no claim has been made) shall have been
paid in full and (ii) satisfactory arrangements shall have been made for the
termination of all Liens granted in connection therewith.

 

4.2                               Conditions to Each Extension of Credit.  The
agreement of each Lender to make any extension of credit requested to be made by
it on any date is subject to the satisfaction of the following conditions
precedent:

 

(a)              Borrowing Notices.  The Administrative Agent and, in the case
of Swingline Loans, the Swingline Lender or Swingline Lenders, shall have
received a Borrowing Request and a Pledged Eligible Assets Notice or a Borrowing
Base B Limit Notice, as

 

42

--------------------------------------------------------------------------------


 

applicable and each required telephonic notice provided in Sections 2.2(a) and
2.4(a), as applicable.

 

(b)              DTC Pledge.  With respect to Borrowing Base A Loans, the
Borrower shall have instructed DTC to credit the Eligible Assets contemplated to
be delivered pursuant to Section 2.1 or 2.3, as applicable, as identified in the
applicable Pledged Eligible Assets Notice to the pledgee account of the
Administrative Agent with DTC upon, if necessary, delivery of such Eligible
Assets to the Borrower or payment by it therefor.

 

(c)               Representations and Warranties.  Each of the representations
and warranties made by any Loan Party in or pursuant to the Loan Documents shall
be true and correct in all material respects on and as of such date as if made
on and as of such date or, if such representation and warranty relates to a
specific date, then as of such date; and, in the case of a Borrowing Base A Loan
to be secured with Pledged Eligible Assets from a Non-Diversified Pool, such
Pledged Eligible Assets are designated to be delivered by the Borrower pursuant
to a purchase or sale transaction at an agreed price.

 

(d)              No Default.  No Default or Event of Default shall have occurred
and be continuing on such date or after giving effect to the extensions of
credit requested to be made on such date.

 

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such extension of credit that the
conditions contained in this Section 4.2 have been satisfied.

 

SECTION 5.                            AFFIRMATIVE COVENANTS

 

Each Loan Party hereby agrees that, so long as the Commitments remain in effect
or any Loan or other amount (other than contingent indemnification obligations
for which no claim has been made) is owing to any Lender or the Administrative
Agent hereunder, such Loan Party shall and shall cause each of its Subsidiaries
to:

 

5.1                               Financial Statements.  Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):

 

(a)         not later than the earlier of (x) 90 days after the end of each
fiscal year of the Guarantor and (y) the date on which the same is required to
be filed with the SEC, (i) a copy of the audited consolidated balance sheets of
the Guarantor and its Subsidiaries as at the end of such year and the related
audited consolidated statements of income and of cash flows for such year,
setting forth in each case in comparative form the figures for the previous year
and (ii) a copy of the audited consolidated balance sheets of the Borrower and
its Subsidiaries as at the end of such year and the related audited consolidated
statements of income and cash flows for such fiscal year, in each case reported
on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by KPMG LLP or other
independent certified public accountants of nationally recognized standing; and

 

43

--------------------------------------------------------------------------------


 

(b)         (i) not later than the earlier of (x) 45 days after the end of each
of the first three quarterly periods of each fiscal year of the Guarantor and
(y) the date on which the same is required to be filed with the SEC, the
unaudited consolidated balance sheets of the Guarantor and its Subsidiaries as
at the end of such quarter and the related unaudited consolidated statements of
income and cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year, certified by a Responsible Officer of the
Guarantor as being fairly stated in all material respects (subject to normal
year-end audit adjustments), and (ii) not later than 45 days after the end of
each quarterly period of each fiscal year of the Borrower, the Part II FOCUS
Report of the Borrower for such quarter.

 

All such financial statements (other than Part II FOCUS Reports) shall fairly
present in all material respects the financial condition and results of
operations of each Loan Party to which such financial statements relate and such
Loan Party’s respective consolidated Subsidiaries and shall be prepared in
reasonable detail and in accordance with GAAP applied (except as approved by
such accountants or officer, as the case may be, and disclosed in reasonable
detail therein) consistently throughout the periods reflected therein and with
prior periods, where applicable.  All such Part II FOCUS Reports shall fairly
present in all material respects the financial condition and results of
operations of the Borrower and shall be prepared in reasonable detail. 
Documents required to be delivered pursuant to this Section 5.1 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered by posting such documents electronically with notice to the
Administrative Agent and each Lender thereof and if so posted, shall be deemed
to have been delivered on the date (i) on which such Loan Party posts such
documents, or provides a link thereto on the Internet at the Guarantor’s website
address at www.itg.com; or (ii) on which such documents are posted on such Loan
Party’s behalf on IntraLinks/IntraAgency or another relevant website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).

 

5.2                               Certificates; Other Information.  Furnish to
the Administrative Agent and each Lender (or, in the case of clause (d), to the
relevant Lender):

 

(a)         concurrently with the delivery of any financial statements pursuant
to Section 5.1, (i) a certificate of a Responsible Officer of the Guarantor
stating that such Responsible Officer has obtained no knowledge of any Default
or Event of Default except as specified in such certificate and (ii) in the case
of quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, a description of any change in the jurisdiction of
organization of any Loan Party;

 

44

--------------------------------------------------------------------------------


 

(b)         within five Business Days after the same are sent, copies of all
financial statements and reports that the Guarantor sends to the public holders
of any class of its debt securities or public equity securities, to the extent
not otherwise provided on the Internet at the Guarantor’s website address at
www.itg.com;

 

(c)          within five Business Days after the end of each calendar month, a
certificate of a Responsible Officer of the Borrower indicating the Eligible
NSCC Margin Deposits in effect for each Business Day in the most recently ended
calendar month; and

 

(d)         promptly, such additional financial and other information as any
Lender may from time to time reasonably request through the Administrative
Agent.

 

5.3                               Payment of Obligations.  Pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its obligations of whatever nature (including Taxes), except
where (a) the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the relevant Group Member or
(b) such failure would not reasonably be expected to have a Material Adverse
Effect.

 

5.4                               Maintenance of Existence; Compliance.  (a)(i) 
Preserve, renew and keep in full force and effect its organizational existence
and (ii) take all reasonable action to maintain all rights, privileges,
Broker-Dealer Licenses and Memberships, Broker-Dealer Registrations and
franchises necessary or desirable in the normal conduct of its business, except,
in each case, as otherwise permitted by Section 6.3 or Section 6.4(e) and except
to the extent (other than with respect to the preservation of the existence of
the Loan Parties) that failure to do so would not reasonably be expected to have
a Material Adverse Effect; and (b) comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.5                               Maintenance of Property; Insurance.  (a)  Keep
all property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect and
(b) maintain with financially sound and reputable insurance companies insurance
on all its property in at least such amounts and against at least such risks
(but including in any event public liability, product liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business.

 

5.6                               Inspection of Property; Books and Records;
Discussions. (a)  Keep proper books of records and account in which full, true
and correct entries in conformity with GAAP and all Requirements of Law shall be
made of all material dealings and transactions in relation to its business and
activities and (b) upon reasonable prior notice to the Loan Parties, permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records and to discuss the
business, operations, properties and financial and other condition of the Group
Members with officers and employees of the Group Members and with their
independent certified public accountants, all at any reasonable time during
normal business hours and so often as may reasonably be desired.

 

5.7                               Notices.  Promptly give notice to the
Administrative Agent and each Lender of (to the extent not promptly delivered on
the Internet at the Guarantor’s website address at www.itg.com):

 

(a)         the occurrence of any Default or Event of Default;

 

45

--------------------------------------------------------------------------------

 

(b)         any litigation or proceeding affecting any Group Member (i) in which
the amount involved is $5,000,000 or more and not covered by insurance or
(ii) which relates to any Loan Document;

 

(c)          the following events, as soon as possible and in any event within
30 days after any Loan Party knows or has reason to know thereof:  (i) the
occurrence of any Reportable Event with respect to any Plan, the determination
that any Single Employer Plan is in “at risk” status (within the meaning of
Section 430 of the Code or Section 303 of ERISA), the creation of any Lien in
favor of the PBGC or a Single-Employer Plan or any withdrawal from, or the
termination or Insolvency of, any Multiemployer Plan or determination that any
Multiemployer Plan is in “endangered” or “critical” status (within the meaning
of Section 432 of the Code or Section 305 of ERISA), or (ii) the institution of
proceedings by the PBGC, any Loan Party, any Commonly Controlled Entity or any
Multiemployer Plan with respect to the withdrawal from Insolvency of any
Multiemployer Plan, the termination of any Single-Employer Plan, or
determination that any Multiemployer Plan is in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA); 
and

 

(d)         any development or event that, in the reasonable judgment of any
Loan Party, has had or would reasonably be expected to have a Material Adverse
Effect.

 

Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer of the Guarantor setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.

 

5.8                               Compliance with Regulatory Requirements.  The
Borrower will, and the Guarantor will cause each Broker-Dealer Subsidiary to
comply with all material rules and regulations of the SEC and FINRA applicable
to it (including such rules and regulations dealing with net capital
requirements); except where the failure to so comply is immaterial
non-compliance with such rules and regulations.

 

5.9                               Anti-Corruption Laws and Sanctions.  The
Guarantor and the Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

 

SECTION 6.                            NEGATIVE COVENANTS

 

Each Loan Party hereby agrees that, so long as the Commitments remain in effect
or any Loan or other amount (other than contingent indemnification obligations
for which no claim has been made) is owing to any Lender or the Administrative
Agent hereunder, such Loan Party shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly:

 

6.1                               Financial Condition Covenants.  Maximum
Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio at any time
of the Guarantor and its Subsidiaries to exceed 1.50 to 1.00.

 

(b)  Minimum Consolidated Tangible Net Worth.  Permit Consolidated Tangible Net
Worth at any time to be less than (i) with respect to the Borrower, $140,000,000
or (ii) with respect to the Guarantor, $200,000,000.

 

46

--------------------------------------------------------------------------------


 

(c)  Minimum Regulatory Capital.  Permit the Net Capital of the Borrower at any
time to be less than $50,000,000 in excess of the minimum amount of Net Capital
required by the Exchange Act.

 

(d)  Minimum Liquidity Ratio. Permit the Liquidity Ratio of the Borrower at any
time to be less than 1.0 to 1.0.

 

6.2                               Liens.  Create, incur, assume or suffer to
exist any Lien upon any property of the Guarantor, whether now owned or
hereafter acquired, except:

 

(a)         Liens for Taxes not yet due or that are being contested in good
faith; provided that, to the extent required, adequate reserves with respect
thereto are maintained on the books of the Guarantor in conformity with GAAP;

 

(b)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

 

(c)  pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(d)  deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e)  easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Guarantor;

 

(f)  Liens in existence on the date hereof listed on Schedule 6.2(f) and Liens
incurred to secure any Indebtedness to refinance Indebtedness secured by such
Liens; provided that no such Lien is spread to cover any additional property
after the Closing Date (other than (A) after-acquired property that is related
to the property covered by such Lien and (B) proceeds and products of such
property) and that the principal amount of Indebtedness secured thereby is not
increased;

 

(g)  Liens on fixed or capital assets acquired, constructed or improved by the
Guarantor; provided that (i) such security interests are incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement, (ii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iii) such security interests shall not apply to any other property of the
Guarantor (other than (A) after-acquired property that is related to the
property covered by such Lien and (B) proceeds and products of such property);

 

(h)  Liens created pursuant to the Security Documents;

 

(i)  any interest or title of a lessor under any lease entered into by the
Guarantor in the ordinary course of its business and covering only the assets so
leased;

 

47

--------------------------------------------------------------------------------


 

(j)  any Lien existing on any property or asset prior to the acquisition thereof
by the Guarantor; provided that (i) such Lien is not created in contemplation of
or in connection with such acquisition, (ii) such Lien shall not apply to any
other property or assets of the Guarantor and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof as of such date;

 

(k)  Liens incidental to the conduct of its business or the ownership of its
property and assets which were not incurred in connection with the borrowing of
money or the obtaining of advances or credit, and which do not in the aggregate
detract from the value of its property or assets or impair the use thereof in
the operation of its business;

 

(l)  Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8(h) or securing appeal or other surety bonds relating
to such judgments;

 

(m)  Liens securing Indebtedness of the Guarantor; provided that such
Indebtedness is stated to mature after (and includes no fixed repayment or
repurchase obligations other than customary amortization and customary mandatory
prepayments or redemptions for similar Indebtedness prior to) the date that is
180 days after the Termination Date;

 

(n)  Liens securing Indebtedness of the Guarantor if the obligations of the
Guarantor under Section 7 are secured equally and ratably with or senior to the
Liens securing such Indebtedness; provided that if requested by the Borrower
with respect to such Liens, the Administrative Agent shall (and is hereby
authorized to), on behalf of itself and the Lenders, enter into an intercreditor
agreement reasonably satisfactory to the Administrative Agent providing that
such new Liens will be secured equally and ratably with, or junior to (as
directed by the Borrower) the Liens granted in respect of the such obligations
under Section 7, on customary terms;

 

(o)  Liens on fixed assets owned by and leaseholds of the Guarantor; provided
that the aggregate principal amount at any time outstanding of obligations
secured by such Liens incurred pursuant to this clause (o) shall not exceed
$35,000,000; and

 

(p)  any extension, renewal or replacement (or successive extensions, renewals
or replacements) in whole or in part of any Lien referred to in clauses (f),
(g) and (j); provided that (i) the obligations secured thereby shall be limited
to the obligations secured by the Lien so extended, renewed or replaced (and, to
the extent provided in the foregoing clauses, extensions, renewals and
replacements thereof) and (ii) such Lien shall be limited to all or a part of
the assets that secured the Lien so extended, renewed or replaced (and any
(A) after-acquired property that is related to the property covered by such Lien
and (B) proceeds and products of such property).

 

6.3                               Fundamental Changes.  Merge, consolidate or
amalgamate, or liquidate, wind up or dissolve itself (or suffer any liquidation
or dissolution), or Dispose of all or substantially all of its property or
business, except that:

 

(a)         the Guarantor or any of its Subsidiaries may merge, amalgamate or
consolidate with any Person; provided that (A) in the case of any merger,
amalgamation or consolidation involving the Borrower, the Borrower shall be the
continuing or surviving corporation and (B) in the case of any merger or
consolidation

 

48

--------------------------------------------------------------------------------


 

involving the Guarantor, the Guarantor shall be the surviving Person;

 

(b)         any Subsidiary of the Guarantor (other than the Borrower) may
Dispose of all or substantially all of its assets (i) to the Guarantor or any
Subsidiary or (ii) pursuant to a Disposition permitted by Section 6.4;

 

(c)          any Investment expressly permitted by Section 6.7 may be structured
as a merger, consolidation or amalgamation; and

 

(d)         any Subsidiary of the Guarantor (other than the Borrower) may
liquidate, wind up or dissolve if the Guarantor determines in good faith that
such liquidation or dissolution is in the best interests of the Loan Parties and
the Borrower and is not materially disadvantageous to the Lenders.

 

6.4                               Disposition of Property.  Dispose of any of
its property, whether now owned or hereafter acquired, or, in the case of any
Subsidiary, issue or sell any shares of such Subsidiary’s Capital Stock to any
Person, except:

 

(a)         the Disposition of obsolete or worn out property in the ordinary
course of business;

 

(b)         the sale of inventory and other assets (including securities and
derivatives) in the ordinary course of business;

 

(c)          Dispositions permitted by clause (i) of Section 6.3(b);

 

(d)         the sale or issuance of the Capital Stock of any Subsidiary of the
Guarantor (other than the Borrower) to any Group Member;

 

(e)          (i) the sale by any Loan Party of its property or assets to another
Loan Party, (ii) the sale by any Subsidiary of the Guarantor (other than the
Borrower) of its property or assets to another Group Member;

 

(f)           any Restricted Payment or Investment that is permitted to be made,
and is made, under Section 6.5 or 6.7, respectively;

 

(g)          the lease, assignment or sublease of any real or personal property
in the ordinary course of business;

 

(h)         sales or grants of licenses or sublicenses to use the Guarantor’s or
any of its Subsidiaries’ trademarks, patents, trade secrets, know-how or other
intellectual property and technology to the extent that such sale, license or
sublicense does not prohibit the licensor from using such trademark, patent,
trade secret, know-how, technology or other intellectual property and is in the
ordinary course of business;

 

(i)             the sale by the Guarantor or any of its Subsidiaries of computer
and other similar equipment not to exceed $30,000,000 in the aggregate;

 

(j)            any Disposition of property or issuance or sale of any shares of
the Capital Stock of any Subsidiary of the Guarantor

 

49

--------------------------------------------------------------------------------


 

(other than the Borrower) so long as (i) no Default shall have occurred and be
continuing or would exist after giving effect thereto, (ii) such Disposition to
a Person that is not a Group Member is for consideration at least equivalent to
the fair market value of such property or Capital Stock and (iii) the Guarantor
shall be in compliance, on a pro forma basis after giving effect to such
Disposition, with the covenants contained in Section 6.1 recomputed as at the
last day of the most recently ended fiscal quarter of the Guarantor and the
Subsidiaries as if such Disposition had occurred on the first day of each
relevant period for testing such compliance; and

 

(k)         the Disposition of any property in a Sale/Leaseback Transaction
within six months of the acquisition of such property.

 

6.5                               Restricted Payments.  Declare or pay any
dividend (other than dividends payable solely in common stock of the Person
making such dividend) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of the Guarantor, whether
now or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
the Guarantor (collectively, “Restricted Payments”), except that the Guarantor
may make Restricted Payments so long as no Default shall have occurred and be
continuing or would exist after giving effect thereto.

 

6.6                               Capital Expenditures.  Make or commit to make
any Capital Expenditure, except (a) Capital Expenditures described on Schedule
6.6 hereto and (b) Capital Expenditures of the Guarantor and its Subsidiaries in
the ordinary course of business not exceeding $40,000,000 per fiscal year;
provided, that such amount referred to above, if not so expended in the fiscal
year for which it is permitted, may be carried over for expenditure in any
succeeding fiscal year.

 

6.7                               Investments.  Make any advance, loan,
extension of credit (by way of guaranty or otherwise) or capital contribution
to, or purchase any Capital Stock, bonds, notes, debentures or other debt
securities of, or any assets constituting a business unit of, or make any other
investment in, any other Person (all of the foregoing, “Investments”), except:

 

(a)         extensions of trade credit in the ordinary course of business;

 

(b)         investments in Cash Equivalents (and other Investments in the
ordinary course of a broker-dealer business);

 

(c)          Guarantee Obligations incurred in the ordinary course of business
by the Guarantor or any of its Subsidiaries of obligations of the Guarantor or
any Subsidiary;

 

(d)         loans and advances to employees of any Group Member in the ordinary
course of business (including for travel, entertainment and relocation expenses)
in an aggregate amount for all Group Members not to exceed $1,000,000 at any one
time outstanding;

 

(e)          other Investments constituting Permitted Acquisitions;

 

50

--------------------------------------------------------------------------------


 

(f)           intercompany Investments by any Group Member in another Group
Member;

 

(g)          Investments consisting of extensions of credit entered into or made
or that are received in the ordinary course of business in accordance with
normal practice and Investments in Swap Agreements;

 

(h)         Investments existing on the date hereof and set forth on Schedule
6.7(h) and any modification, replacement, renewal, reinvestment or extension
thereof; provided that the amount of the original Investment is not increased
except by the terms of such Investment as in effect on the date hereof or as
otherwise permitted by this Section 6.7; and

 

(i)             in addition to Investments otherwise expressly permitted by this
Section, any Investment by the Guarantor or any of its Subsidiaries so long as
(i) no Default shall have occurred and be continuing or would exist after giving
effect thereto and (ii) the Guarantor shall be in compliance, on a pro forma
basis after giving effect to such Investment, with the covenants contained in
Section 6.1 recomputed as at the last day of the most recently ended fiscal
quarter of the Guarantor and the Subsidiaries as if such Investment had occurred
on the first day of each relevant period for testing such compliance.

 

6.8                               Transactions with Affiliates.  Enter into any
transaction, including any purchase, sale, lease or exchange of property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than any other Group Member) unless such
transaction is (a) (i) otherwise permitted under this Agreement, (ii) in the
ordinary course of business of the relevant Group Member, or (iii) upon fair and
reasonable terms no less favorable to the relevant Group Member than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate or (b) a Restricted Payment permitted by Section 6.5.

 

6.9                               Changes in Fiscal Periods.  Permit the fiscal
year of a Loan Party to end on a day other than December 31 or change a Loan
Party’s method of determining fiscal quarters.

 

6.10                        Anti-Corruption Laws and Sanctions.

 

The Borrower will not request any Borrowing, and the Borrower shall not use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing
directly or, to their knowledge, indirectly (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (c) in any manner that would result in the violation of  any
Sanctions applicable to any party hereto.

 

6.11                        Lines of Business.  Enter into any business
(including, for the avoidance of doubt, through any Investment permitted by
Section 6.7), either directly or through any Subsidiary, except for those
businesses in which the Guarantor and its Subsidiaries are engaged on the
Closing Date and businesses similar, ancillary, complementary or otherwise
reasonably related thereto or that are a reasonable extension, development or
expansion thereof.

 

51

--------------------------------------------------------------------------------


 

SECTION 7.                            GUARANTEE

 

7.1                               Guarantee.

 

(a)  The Guarantor hereby unconditionally and irrevocably, guarantees to the
Administrative Agent, for the ratable benefit of the Lenders, and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations.(b)  Anything herein
or in any other Loan Document to the contrary notwithstanding, the maximum
liability of the Guarantor hereunder and under the other Loan Documents shall in
no event exceed the amount which can be guaranteed by the Guarantor under
applicable federal and state laws relating to the insolvency of debtors.

 

(c)  The Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of the Guarantor hereunder without
impairing the guarantee contained in this Section 7 or affecting the rights and
remedies of the Administrative Agent or any Lender hereunder.

 

(d)  The guarantee contained in this Section 7 shall remain in full force and
effect until all the Obligations (other than contingent indemnification
obligations for which no claim has been made) and the obligations of the
Guarantor under the guarantee contained in this Section 7 shall have been
satisfied by payment in full and the Commitments shall be terminated,
notwithstanding that from time to time during the term of this Agreement the
Borrower may be free from any Obligations.

 

(e)  No payment made by the Borrower, the Guarantor or any other Person or
received or collected by the Administrative Agent or any Lender from the
Borrower, the Guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of the Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by the Guarantor in respect of the Obligations or any payment received or
collected from the Guarantor in respect of the Obligations), remain liable for
the Obligations up to the maximum liability of the Guarantor hereunder until the
Obligations are paid in full and the Commitments are terminated.

 

7.2                               No Subrogation. Notwithstanding any payment
made by the Guarantor hereunder or any set-off or application of funds of the
Guarantor by the Administrative Agent or any Lender, the Guarantor shall not be
entitled to be subrogated to any of the rights of the Administrative Agent or
any Lender against the Borrower or any collateral security or guarantee or right
of offset held by the Administrative Agent or any Lender for the payment of the
Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower in respect of payments made by
the Guarantor hereunder, until all amounts owing to the Administrative Agent and
the Lenders by the Borrower on account of the Obligations (other than contingent
indemnification obligations for which no claim has been made) are paid in full
and the Commitments are terminated.  If any amount shall be paid to the
Guarantor on account of such subrogation rights at any time when all of the
Obligations (other than contingent indemnification obligations for which no
claim has been made) shall not have been paid in full, such amount shall be held
by the Guarantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of the Guarantor, and shall, forthwith upon receipt
by the Guarantor, be turned over to the Administrative Agent in the exact form
received by the Guarantor (duly indorsed by the Guarantor to the Administrative
Agent, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine.

 

7.3                               Amendments, etc. with respect to the
Obligations. The Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against the Guarantor and without notice
to or further assent by the Guarantor, any demand for payment of any of the
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender and any of the Obligations continued,
and the Obligations, or the liability of any other Person

 

52

--------------------------------------------------------------------------------


 

upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, increased, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Lender, and this Agreement and the other Loan Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required Lenders, the Supermajority Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by the Administrative Agent or any Lender
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released.  Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for the guarantee contained in this Section 7
or any property subject thereto.

 

7.4                               Guarantee Absolute and Unconditional. The
Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Obligations and notice of or proof of reliance by the
Administrative Agent or any Lender upon the guarantee contained in this
Section 7 or acceptance of the guarantee contained in this Section 7; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended, increased or waived, in
reliance upon the guarantee contained in this Section 7; and all dealings
between the Borrower and the Guarantor, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 7.  The Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or the Guarantor with respect to the Obligations.  The Guarantor
understands and agrees that the guarantee contained in this Section 7 shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of this Agreement or any
other Loan Document, any of the Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against the Administrative Agent or any Lender, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
the Borrower or the Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Obligations,
or of the Guarantor under the guarantee contained in this Section 7, in
bankruptcy or in any other instance.  When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against the Guarantor, the
Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against the Borrower or any other Person or against any collateral security
or guarantee for the Obligations or any right of offset with respect thereto,
and any failure by the Administrative Agent or any Lender to make any such
demand, to pursue such other rights or remedies or to collect any payments from
the Borrower or any other Person or to realize upon any such collateral security
or guarantee or to exercise any such right of offset, or any release of the
Borrower or any other Person or any such collateral security, guarantee or right
of offset, shall not relieve the Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Lender against the Guarantor.  For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

7.5                               Reinstatement. The guarantee contained in this
Section 7 shall continue to be effective, or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of the Obligations is
rescinded or must otherwise be restored or returned by the Administrative Agent
or any Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or the Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee

 

53

--------------------------------------------------------------------------------


 

or similar officer for, the Borrower or the Guarantor or any substantial part of
its property, or otherwise, all as though such payments had not been made.

 

7.6                               Payments. The Guarantor hereby guarantees that
payments hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars at the Funding Office.

 

SECTION 8.                            EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a)         the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan or any other amount payable hereunder or under any other Loan
Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof; or

 

(b)         any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate
(including any certification of any financial statement) furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or

 

(c)          (i) any Loan Party shall default in the observance or performance
of any agreement contained in Section 6 hereof or (ii) the Borrower shall fail
to cure the Deficiency, if any, arising as a result of its failure to effect a
DTC pledge of any Eligible Assets referred to in the last sentence of
Section 2.2(b) prior to the close of the DTC free pledge process on the same day
as the Pledged Eligible Assets Notice relating to such Eligible Assets has been
furnished to the Administrative Agent (it being understood that any such
Deficiency shall be deemed cured upon repayment by the Borrower to the
Administrative Agent of an amount equal to such Deficiency by 4:00 P.M. New York
City time on such date); or

 

(d)         any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or

 

(e)          any Material Group Member shall (i) default in making any payment
of any principal of any Indebtedness (including any Guarantee Obligation, but
excluding the Loans and the Guarantee Obligations with respect thereto described
in Section 7 hereof) on the scheduled or original due date with respect thereto;
or (ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause (with all applicable grace periods having
expired), with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity (or, in the case

 

54

--------------------------------------------------------------------------------


 

of any Swap Agreement, other than in accordance with its terms); provided, that
a default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $25,000,000; or

 

(f)           (i) any Material Group Member shall commence any case, proceeding
or other action (A) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or any
Material Group Member shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against any Material Group Member
any case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against any Material Group Member any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) any Material Group Member shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) any Material Group Member shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or

 

(g)               (i) any Person shall engage in any “prohibited transaction”
(as defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Plan, (ii) any failure to satisfy the minimum funding standards (as defined in
Sections 412 or 430 of the Code or 302 of ERISA), whether or not waived, shall
exist with respect to any Plan, any Single Employer Plan shall be determined to
be in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA), or any Lien in favor of the PBGC or a Single-Employer
Plan shall arise on the assets of any Loan Party or any Commonly Controlled
Entity, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Single Employer Plan under Title IV of ERISA, (iv) any Single Employer Plan
shall terminate under Title IV of ERISA, (v) any Loan Party or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Required Lenders is
likely to, incur any liability in connection with a withdrawal from, or the
Insolvency of, a Multiemployer Plan or a determination that such Multiemployer
Plan is, or the determination that a Multiemployer Plan is expected to be, in
“endangered” or “critical status” (within the meaning of Section 432 of the Code
or Section 305 of ERISA), or (vi) any other event or condition shall occur or
exist with respect to a Plan; and in each case in clauses (i) through
(vi) above, such event or condition, together with all other such events or
conditions, if any, would reasonably be expected to have a Material Adverse
Effect; or

 

(h)         one or more judgments or decrees shall be entered against any
Material Group Member involving in the aggregate a liability (not paid or to the
extent not covered by insurance)

 

55

--------------------------------------------------------------------------------

 

of $25,000,000 or more, and all such judgments or decrees shall not have been
waived, vacated, discharged, stayed or bonded pending appeal within 30 days from
the entry thereof; or

 

(i)             except as expressly permitted hereunder or thereunder, any of
the Security Documents shall cease, for any reason, to be in full force and
effect, or any Loan Party shall so assert in writing, or any Lien created by any
of the Security Documents shall cease to be enforceable and of the same effect
and priority purported to be created thereby; or

 

(j)            except as expressly permitted hereunder or thereunder, the
guarantee contained in Section 7 of this Agreement shall cease, for any reason,
to be in full force and effect or any Loan Party or any Affiliate of any Loan
Party shall so assert; or

 

(k)         (i) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), shall become, or obtain rights (whether by means or warrants,
options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 35% of the outstanding common stock of the Guarantor; or (ii) the
board of directors of the Guarantor shall cease to consist of a majority of
Continuing Directors;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall immediately become due and payable, and (B) if
such event is any other Event of Default, either or both of the following
actions may be taken:  (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Commitments to
be terminated forthwith, whereupon the Commitments shall immediately terminate;
and (ii) with the consent of the Required Lenders, the Administrative Agent may,
or upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents to be
due and payable forthwith, whereupon the same shall immediately become due and
payable.  Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.

 

SECTION 9.                            THE AGENTS

 

9.1                               Appointment.  Each Lender hereby irrevocably
designates and appoints the Administrative Agent as the agent of such Lender
under this Agreement and the other Loan Documents, and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

9.2                               Delegation of Duties. The Administrative Agent
may execute any of its duties under this Agreement and the other Loan Documents
by or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  The Administrative

 

56

--------------------------------------------------------------------------------


 

Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care.

 

9.3                               Exculpatory Provisions.  Neither any Agent nor
any of their respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder.  The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

 

9.4                               Reliance by Administrative Agent. The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, email, statement, order
or other document or conversation believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Loan Parties),
independent accountants and other experts selected by the Administrative Agent. 
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

 

9.5                               Notice of Default. The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default unless the Administrative Agent has received notice from a
Lender or a Loan Party referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”.  In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders.  The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

 

9.6                               Non-Reliance on Agents and Other Lenders.
 Each Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates have made any representations or warranties to it and that no act by
any

 

57

--------------------------------------------------------------------------------


 

Agent hereafter taken, including any review of the affairs of a Loan Party or
any Affiliate of a Loan Party, shall be deemed to constitute any representation
or warranty by any Agent to any Lender.  Each Lender represents to the Agents
that it has, independently and without reliance upon any Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any Affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

 

9.7                               Indemnification. The Lenders agree to
indemnify each Agent and its officers, directors, employees, Affiliates,
advisors and controlling persons (each, an “Agent Indemnitee”) (to the extent
not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), ratably according to their respective Applicable Percentages
in effect on the date on which indemnification is sought under this Section (or,
if indemnification is sought after the date upon which the Commitments shall
have terminated and the Loans shall have been paid in full, ratably in
accordance with such Applicable Percentages immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct.  The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

 

9.8                               Agent in Its Individual Capacity.  Each Agent
and its Affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party as though such Agent were not an
Agent.  With respect to its Loans made or renewed by it, each Agent shall have
the same rights and powers under this Agreement and the other Loan Documents as
any Lender and may exercise the same as though it were not an Agent, and the
terms “Lender” and “Lenders” shall include each Agent in its individual
capacity.

 

9.9                               Successor Administrative Agent. The
Administrative Agent may resign as Administrative Agent upon 10 days’ notice to
the Lenders and the Borrower.  If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under
Section 8(a) or Section 8(f) with respect to the Borrower shall have occurred
and be continuing) be subject to approval by the Borrower (which approval

 

58

--------------------------------------------------------------------------------


 

shall not be unreasonably withheld or delayed), whereupon such successor agent
shall succeed to the rights, powers and duties of the Administrative Agent, and
the term “Administrative Agent” shall mean such successor agent effective upon
such appointment and approval, and the former Administrative Agent’s rights,
powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 10
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 and Section 10.5 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.

 

9.10                        Syndication Agents. The Syndication Agents shall not
have any duties or responsibilities hereunder in their capacities as such.

 

SECTION 10.                     MISCELLANEOUS

 

10.1                        Amendments and Waivers.  Neither this Agreement, any
other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 10.1.  The Required Lenders and each Loan Party party to the relevant
Loan Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that, subject to
Section 2.15(b), no such waiver and no such amendment, supplement or
modification shall (i) forgive the principal amount or extend the final
scheduled date of maturity of any Loan, reduce the stated rate of any interest
or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders) and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the written consent of each Lender directly
affected thereby; (ii) eliminate or reduce the voting rights of any Lender under
this Section 10.1 without the written consent of such Lender; (iii) reduce any
percentage specified in the definitions of Required Lenders or Supermajority
Lenders or consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents,
release any Collateral (except as provided for in the Loan Documents) or release
the Guarantor from its obligations under the guarantee contained in Section 7 of
this Agreement, in each case without the written consent of all Lenders;
(iv) amend, modify or waive any provisions in Section 2.11(a), (b) and
(c) without the written consent of each Lender adversely affected thereby;
(v) amend or modify the definitions of “Eligible Assets” or “Loan Value”, to the
extent such amendment or modification would result in a less restrictive
standard than set forth in such definitions, in each case without the written
consent of the Supermajority Lenders (provided that, for the avoidance of doubt,
notwithstanding the foregoing clause (v), exchange-traded funds (other than
leveraged exchange-traded funds and synthetic exchange-traded funds (other than
Qualified Synthetic ETFs)) shall be considered “Eligible ETFs” upon the request
of the Borrower and with the

 

59

--------------------------------------------------------------------------------


 

consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed));  (vi) amend, modify or waive any provision of Section 9
without the written consent of the Administrative Agent; (vii) amend, modify or
waive any of the rights or duties of the Swingline Lenders without the written
consent of each Swingline Lender, if any, that holds a Swingline Loan that is
outstanding at the time that such amendment, modification or waiver becomes
effective; (viii) amend, modify or waive any provision of Section 2.16 or the
definition of the term “Defaulting Lender” without the written consent of the
Administrative Agent or, if any Swingline Loans are outstanding at such time,
the applicable Swingline Lender or Swingline Lenders (for the avoidance of
doubt, this clause (viii) shall be the only clause in this proviso applicable to
any such amendment, modification or waiver of Section 2.16 or the definition of
the term “Defaulting Lender”) or (ix) amend, modify or waive the provisions of
Section 9 of the Security Agreement related to the order of payment of the
Obligations thereunder, without the written consent of all Lenders.  Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans.  In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon. 
Notwithstanding the foregoing, the Administrative Agent shall be authorized and
directed to enter into an intercreditor agreement on the terms described in
Section 6.2(n) without the consent of any of the Lenders.  Notwithstanding the
foregoing, technical and conforming modifications to the Loan Documents may be
made with the consent of the Borrower and the Administrative Agent to the extent
necessary to integrate any Incremental Commitments on substantially the same
basis as the Loans (including, for the avoidance of doubt, the amendments
contemplated by the proviso of Section 2.17(a)(ii)).

 

10.2                        Notices.  All notices, requests and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

Borrower:

 

Investment Technology Group, Inc.
One Liberty Plaza
165 Broadway
New York, New York 10006

 

 

Attention: General Counsel

 

 

Telecopy: (212) 588-4659

 

 

Telephone: (212) 588-4000

 

 

 

 

 

with a copy to:

 

 

Investment Technology Group, Inc.
One Liberty Plaza
165 Broadway
New York, New York 10006

 

 

Attention: Chief Financial Officer

 

 

Telecopy: (212) 588-4151

 

 

Telephone: (212) 588-4000

 

60

--------------------------------------------------------------------------------


 

 

 

with a copy to:
legalnotices@itg.com

 

Administrative Agent:

 

JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road
3/Ops2
Newark, DE 19713

 

 

Attention: Sue Coplin

 

 

Telecopy: (302) 634-8459

 

 

Telephone: (302) 634-5545

with a copy to:
JPMorgan Chase Bank, N.A. (MC: DE3-5000)
500 Stanton Christiana Road
Newark, Delaware 19713
Attention: David Brace
Telecopy: (917) 464-9985
Telephone: (302) 552-6020

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

10.3                        No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder or under the other
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.4                        Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

 

10.5                        Payment of Expenses. The Borrower agrees (a) to pay
or reimburse the Administrative Agent and its Affiliates (without duplication)
for all of their reasonable out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
the syndication of the credit facilities provided for herein and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and filing and

 

61

--------------------------------------------------------------------------------


 

recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Borrower prior to the Closing Date (in the case of amounts to
be paid on the Closing Date) and from time to time thereafter on a quarterly
basis or such other periodic basis as the Administrative Agent shall deem
appropriate, (b) to pay or reimburse each Lender and the Administrative Agent
for all its costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees and disbursements of counsel
(including the allocated reasonable fees and expenses of in-house counsel) to
each Lender and of counsel to the Administrative Agent, (c) to pay, indemnify,
and hold each Lender and the Administrative Agent harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other similar Taxes, if
any, that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify, and hold each
Lender and the Administrative Agent and their respective officers, directors,
employees, Affiliates, agents, advisors and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of any Group Member or any of the Properties and the reasonable
fees and expenses of legal counsel (limited to not more than one counsel, plus,
if necessary, one local counsel per jurisdiction (unless a conflict exists, in
which case the reasonable fees and expenses of one additional legal counsel
(plus one local counsel per jurisdiction, if necessary) for each group of
affected Lenders that is, as among themselves, not conflicted, shall be covered)
and except for allocated costs of in-house counsel) in connection with such
claims, actions or proceedings (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), regardless of whether any
Indemnitee is a party thereto, provided, that the Borrower shall have no
obligation hereunder to any Indemnitee with respect to Indemnified Liabilities
to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the bad faith, gross negligence or willful misconduct of such Indemnitee. 
Without limiting the foregoing, and to the extent permitted by applicable law,
the Guarantor agrees not to assert and to cause its Subsidiaries not to assert,
and hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee.  All amounts due
under this Section 10.5 shall be payable not later than 10 days after written
demand therefor.  Statements payable by the Borrower pursuant to this
Section 10.5 shall be submitted to the attention of the General Counsel of the
Borrower (Telephone No. 212-588-4000) (Telecopy No. 212-444-6494) with a copy to
the attention of the Chief Financial Officer of the Borrower (Telephone
No. 212-588-4000) (Telecopy No. 212-444-4151), both at the address of the
Borrower set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent.  The agreements in this Section 10.5 shall survive the termination of
this Agreement and the repayment of the Loans and all other amounts payable
hereunder.

 

10.6                        Successors and Assigns; Participations and
Assignments. (a)  The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and

 

62

--------------------------------------------------------------------------------


 

void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

 

(b)(i)  Subject to the conditions set forth in paragraph (b)(iii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) other than
(x) the Borrower or the Guarantor or any of their respective Affiliates, (y) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
clause (x) or (y) or (z) a natural Person, all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent of:

 

(A) the Borrower (such consent not to be unreasonably withheld), provided that
(x) no consent of the Borrower shall be required for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default has occurred and is continuing, any other Person and (y) the Borrower’s
consent shall be deemed to have been given if the Borrower shall not have
responded within five Business Days of an assignment request;

 

(B) the Administrative Agent (such consent not to be unreasonably withheld); and

 

(C) each Swingline Lender that holds any Swingline Loan outstanding at the time
such assignment is consummated (such consent not to be unreasonably withheld).

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Borrower and the Administrative Agent otherwise consent, provided that
(1) no such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds, if any;

 

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

 

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning

 

63

--------------------------------------------------------------------------------


 

Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.12 or 2.13).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender at any
reasonable time, and from time to time, upon reasonable prior notice.

 

(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)(i)  Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 10.1 and (2) directly affects such Participant. 
Subject to paragraph (c)(iii) of this Section, the parties hereto agree that
each Participant shall be entitled to the benefits of Sections 2.12 and 2.13,
and in the case of Section 2.13(e) and (f) subject to the same obligations, to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of
Section 10.7(b) as though it were a Lender, provided such Participant shall be
subject to Section 10.7(a) as though it were a Lender.

 

(ii) Each Lender that sells a participation, acting solely for this purpose as
an agent of the Borrower, shall maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish

 

64

--------------------------------------------------------------------------------


 

that such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive, and such Lender and the
Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

 

(iii)  A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.13 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.

 

(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

 

(e)  The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

10.7                        Adjustments; Set-off.  (a)  Except to the extent
that this Agreement expressly provides for payments to be allocated to a
particular Lender, if any Lender (a “Benefited Lender”) shall receive any
payment of all or part of the Obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by set-off, pursuant
to events or proceedings of the nature referred to in Section 8(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefited Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest.

 

(b)  In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, as the case may be.  Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

 

10.8                        Counterparts..  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of an executed signature
page of this

 

65

--------------------------------------------------------------------------------

 

Agreement by facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.  A set of the copies of this Agreement signed by
all the parties shall be lodged with the Borrower and the Administrative Agent.

 

10.9                        Severability.  Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

10.10                 Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

 

10.11                 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12                 Submission To Jurisdiction; Waivers.  Each Loan Party
hereby irrevocably and unconditionally:

 

(a)         submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the courts of the State of New
York in Manhattan, the courts of the United States for the Southern District of
New York in Manhattan, and appellate courts from any thereof;

 

(b)         consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

 

(d)         agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

 

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

10.13                 Acknowledgements.  Each Loan Party hereby acknowledges
that:

 

66

--------------------------------------------------------------------------------


 

(a)              it has been advised by counsel in the negotiation, execution
and delivery of this Agreement and the other Loan Documents;

 

(b)              neither the Administrative Agent nor any Lender has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and the
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

 

(c)               no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among the Loan Parties and the Lenders.

 

10.14                 Releases of Guarantees and Liens.  (a)  Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
Administrative Agent is hereby irrevocably authorized by each Lender (without
requirement of notice to or consent of any Lender except as expressly required
by Section 10.1) to take any action requested by the Borrower having the effect
of releasing any Collateral or guarantee obligations (i) to the extent necessary
to permit consummation of any transaction not prohibited by any Loan Document
(including, for the avoidance of doubt, in the circumstances described in
Section 2.8(c) hereof) or that has been consented to in accordance with
Section 10.1 or (ii) under the circumstances described in paragraph (b) below.

 

(b)  At such time as the Loans and the other Obligations under the Loan
Documents (other than obligations under or in respect of contingent
indemnification obligations for which no claim has been made) shall have been
paid in full and the Commitments have been terminated, the Collateral shall be
released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Loan Party under the Loan
Documents (including the Obligations) shall terminate, all without delivery of
any instrument or performance of any act by any Person.

 

10.15                 Confidentiality.  Each of the Administrative Agent and
each Lender agrees to keep, and to cause its Affiliates to keep, confidential
all non-public information provided to it by any Loan Party, the Administrative
Agent or any Lender pursuant to or in connection with this Agreement that is
designated by the provider thereof as confidential; provided that nothing herein
shall prevent the Administrative Agent or any Lender from disclosing any such
information (a) to the Administrative Agent or any other Lender, (b) subject to
an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its
Affiliates, its and its Affiliates employees, directors, officers and agents,
including accountants, legal counsel and other advisors or to any other Lender
or Participant (it being understood that such disclosure will be made only to
such Persons who have the need to know such information and only if the Persons
to whom such disclosure is made are informed of the confidential nature of such
information, instructed to keep such information confidential and receive such
information in connection with (i) their evaluation of the ability of the
Borrower to repay the Loans and perform their other obligations under the Loan
Documents, (ii) administering the Obligations under this Agreement,
(iii) servicing the Borrowings hereunder, (iv) protecting their interests under
this Agreement or (v) performing any similar function in connection with any
other extension of credit by the Lenders to the Guarantor or a Subsidiary
(excluding any transaction in any public security of the Guarantor or a
Subsidiary), (d) upon the request or demand of any Governmental Authority,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (f) if requested
or required to do so in connection with any litigation or similar

 

67

--------------------------------------------------------------------------------


 

proceeding, (g) that has been publicly disclosed other than as a result of a
known breach of any requirement to keep such information confidential, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document, or (j) to data service providers,
including league table providers, that serve the lending industry, to the extent
that such information is routinely provided by arrangers to such data service
providers.

 

10.16                 WAIVERS OF JURY TRIAL. THE LOAN PARTIES, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10.17                 USA PATRIOT Act.  Each Lender subject to the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”) hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, it is hereby required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Patriot Act. The Borrower shall provide all
documentation and information that each Lender reasonably requests (a) in order
to satisfy such Lender’s obligations under the Patriot Act or (b) that is
required by bank regulatory authorities under applicable “know your customer”
rules and regulations.

 

[Remainder of Page Intentionally Left Blank]

 

68

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

ITG INC.

 

 

 

 

 

By:

/s/ Francis J. Troise

 

 

Name:

Francis J. Troise

 

 

Title:

CEO and President

 

 

 

 

 

By:

/s/ Steven R. Vigliotti

 

 

Name:

Steven R. Vigliotti

 

 

Title:

CFO

 

 

 

 

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Francis J. Troise

 

 

Name:

Francis J. Troise

 

 

Title:

CEO and President

 

 

 

 

 

By:

/s/ Steven R. Vigliotti

 

 

Name:

Steven R. Vigliotti

 

 

Title:

CFO

 

Signature Page to the ITG Inc. Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative
Agent and as a Lender

 

 

 

 

 

By:

/s/ Kortney Knight

 

 

Name:

Kortney Knight

 

 

Title:

Vice President, J.P. Morgan

 

Signature Page to the ITG Inc. Credit Agreement

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Syndication Agent and
as a Lender

 

 

 

 

 

By:

/s/ Russell K. Guter

 

 

Name:

Russell K. Guter

 

 

Title:

Senior Vice President

 

Signature Page to the ITG Inc. Credit Agreement

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as Syndication Agent

 

 

 

 

 

By:

/s/ Adam Tarr

 

 

Name:

Adam Tarr

 

 

Title:

Vice President

 

Signature Page to the ITG Inc. Credit Agreement

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A., as a Lender

 

 

 

 

 

By:

/s/ Adam Tarr

 

 

Name:

Adam Tarr

 

 

Title:

Vice President

 

Signature Page to the ITG Inc. Credit Agreement

--------------------------------------------------------------------------------
